EXECUTION VERSION
Exhibit 10.1
 

LOAN AND SECURITY AGREEMENT
By and Between
GENERAL MOTORS CORPORATION
as Borrower
and
THE UNITED STATES DEPARTMENT OF THE TREASURY
as Lender
Dated as of January 16, 2009


 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
SECTION 1.
  DEFINITIONS AND ACCOUNTING MATTERS     1  
1.01
  Certain Defined Terms     1  
1.02
  Interpretation     18  
1.03
  Accounting Terms and Determinations     19  
 
           
SECTION 2.
  ADVANCE, NOTE AND PAYMENTS     19  
2.01
  Advance     19  
2.02
  The Note     20  
2.03
  Procedure for Borrowing     20  
2.04
  Limitation on Type of Advance; Illegality     20  
2.05
  Repayment of the Advance; Interest     21  
2.06
  Optional Prepayments     21  
2.07
  Mandatory Prepayments     22  
2.08
  Requirements of Law     22  
2.09
  Use of Proceeds     23  
 
           
SECTION 3.
  PAYMENTS; COMPUTATIONS; TAXES     23  
3.01
  Payments     23  
3.02
  Computations     24  
3.03
  US Taxes     24  
 
           
SECTION 4.
  COLLATERAL SECURITY     26  
4.01
  Collateral; Security Interest     26  
4.02
  UCC Matters; Further Assurances     27  
4.03
  Changes in Locations, Name, etc.     27  
4.04
  Lender’s Appointment as Attorney-in-Fact     27  
4.05
  Performance by the Lender of the Borrower’s Obligations     28  
4.06
  Proceeds     28  
4.07
  Remedies     29  
4.08
  Continuing Liability of the Borrower     30  
4.09
  Limitation on Duties Regarding Preservation of Facility Collateral     30  
4.10
  Powers Coupled with an Interest     30  
4.11
  Release of Security Interest Upon Satisfaction of all Obligations     30  
4.12
  Partial Release of Facility Collateral     30  
4.13
  Option to Exchange Obligations for Rights Offering Equity     31  
 
           
SECTION 5.
  CONDITIONS PRECEDENT     31  
5.01
  Conditions Precedent to Advance     31  
 
           
SECTION 6.
  REPRESENTATIONS AND WARRANTIES     35  
6.01
  Existence     35  
6.02
  Financial Condition     35  
6.03
  Litigation     35  
6.04
  No Breach     35  
6.05
  Action, Binding Obligations     36  
6.06
  Approvals     36  
6.07
  Taxes     36  

-i-



--------------------------------------------------------------------------------



 



                      Page  
 
           
6.08
  Investment Company Act     36  
6.09
  No Default     36  
6.10
  Chief Executive Office; Chief Operating Office     36  
6.11
  Location of Books and Records     36  
6.12
  True and Complete Disclosure     37  
6.13
  Material Agreements     37  
6.14
  ERISA     37  
6.15
  Expense Policy     38  
6.16
  Subsidiaries     38  
6.17
  Reserved     38  
6.18
  Fraudulent Conveyance     38  
6.19
  USA PATRIOT Act     38  
6.20
  Embargoed Person     38  
6.21
  Borrowing for Own Benefit     39  
6.22
  Indebtedness     39  
6.23
  Labor Matters     39  
6.24
  Survival of Representations and Warranties     39  
6.25
  Representations Concerning the Facility Collateral     40  
6.26
  Reserved     40  
6.27
  JV Agreements     40  
 
           
SECTION 6A
  REPRESENTATION AND WARRANTY OF THE LENDER     41  
 
           
SECTION 7.
  AFFIRMATIVE AND FINANCIAL COVENANTS OF THE LOAN PARTIES     41  
7.01
  Financial Statements     41  
7.02
  Reporting Requirements     43  
7.03
  Financial Covenants     44  
7.04
  Existence, Etc.     44  
7.05
  Use of Proceeds     45  
7.06
  Maintenance of Property; Insurance     45  
7.07
  Further Identification of Facility Collateral     45  
7.08
  Defense of Title     46  
7.09
  Preservation of Facility Collateral     46  
7.10
  Maintenance of Papers, Records and Files     46  
7.11
  Maintenance of Licenses     46  
7.12
  Payment of Obligations     46  
7.13
  OFAC     47  
7.14
  Investment Company     47  
7.15
  Due Diligence     47  
7.16
  Further Assurances     47  
7.17
  Executive Privileges and Compensation     47  
7.18
  Asset Divestiture     48  
7.19
  Restrictions on Expenses     48  
7.20
  Reserved     49  
7.21
  Reserved     49  
7.22
  Reserved     49  
7.23
  Reserved     49  
7.24
  Cash Management     49  
7.25
  Provide Additional Information     49  
7.26
  Material Transaction     49  
7.27
  Information and Report Deliveries     49  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
 
           
7.28
  Equity Interest Trustees     49  
 
           
SECTION 8.
  NEGATIVE COVENANTS OF THE LOAN PARTIES     49  
8.01
  Prohibition of Fundamental Changes     49  
8.02
  Lines of Business     50  
8.03
  Transactions with Affiliates     50  
8.04
  Limitation on Liens     50  
8.05
  Limitation on Distributions     50  
8.06
  No Amendment or Waiver     51  
8.07
  Prohibition of Certain Prepayments     51  
8.08
  Change of Fiscal Year     51  
8.09
  Limitation on Negative Pledge Clauses     51  
8.10
  Limitations on Indebtedness     51  
8.11
  Limitations on Investments     51  
8.12
  ERISA     51  
8.13
  Action Adverse to the Facility Collateral     51  
8.14
  Limitation on Sale of Assets     52  
8.15
  Restrictions on Pension Plans     52  
8.16
  JV Agreements     52  
8.17
  Permitted Transactions     52  
 
           
SECTION 9.
  EVENTS OF DEFAULT; TERMINATION EVENTS     52  
9.01
  Events of Default     52  
 
           
SECTION 10.
  REMEDIES     55  
 
           
SECTION 11.
  MISCELLANEOUS     56  
11.01
  Waiver     56  
11.02
  Notices     57  
11.03
  Indemnification and Expenses     57  
11.04
  Amendments     59  
11.05
  Successors and Assigns     59  
11.06
  Survival     59  
11.07
  Captions     59  
11.08
  Counterparts and Facsimile     59  
11.09
  Loan Agreement Constitutes Security Agreement     59  
11.10
  Governing Law     59  
11.11
  SUBMISSION TO JURISDICTION; WAIVERS     59  
11.12
  WAIVER OF JURY TRIAL     60  
11.13
  Acknowledgments     60  
11.14
  Hypothecation or Pledge of Facility Collateral     60  
11.15
  Assignments; Participations     60  
11.16
  Periodic Due Diligence Review     61  
11.17
  Set-Off     62  
11.18
  Reliance     63  
11.19
  Reimbursement     63  
11.20
  Waiver Of Redemption And Deficiency Rights     63  
11.21
  Single Agreement     63  
11.22
  Severability     63  
11.23
  Entire Agreement     64  

-iii-



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
     SCHEDULE 1.1
  List of Pledgors
     SCHEDULE 1.2
  Reserved
     SCHEDULE 6.03
  Litigation
     SCHEDULE 6.10
  Chief Executive Office, Chief Operating Office
     SCHEDULE 6.13
  Existing Agreements
     SCHEDULE 6.16
  Subsidiaries
     SCHEDULE 6.17
  Reserved
     SCHEDULE 6.22
  Existing Indebtedness
     SCHEDULE 6.25
  Filing Jurisdictions and Offices
     SCHEDULE 6.26
  Reserved
     SCHEDULE 6.27
  JV Agreements
 
   
EXHIBITS
   
     EXHIBIT A
  Form of Note
     EXHIBIT B
  Acknowledgment and Consent
     EXHIBIT C
  Form of Notice of Borrowing
     EXHIBIT D
  Form of Confidentiality Agreement
     EXHIBIT E
  Form of Compliance Certificate
     EXHIBIT F
  Form of Exemption Certificate

-iv-



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
          LOAN AND SECURITY AGREEMENT, dated as of January 16, 2009, between the
GENERAL MOTORS CORPORATION (the “Borrower”) and THE UNITED STATES DEPARTMENT OF
THE TREASURY (the “Lender”).
RECITALS
          The Borrower wishes to obtain financing with which to purchase up to
$1 billion of Class B Membership Interests of GMAC LLC pursuant to an offering
of approximately $1.25 billion Common Membership Interests of GMAC LLC to GMAC
LLC’s existing Common Holders, and the Lender has agreed, subject to the terms
and conditions of this Loan Agreement, to provide such financing to the
Borrower.
          Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS.
          1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):
          “Acknowledgement and Consent” shall have the meaning specified in
Section 5.01(r) hereof.
          “Advance” shall have the meaning specified in Section 2.01(a).
          “Affiliate” shall mean, with respect to any Person, any other Person
which, directly or indirectly, controls, is controlled by, or is under common
control with, such Person. For purposes of this Loan Agreement, “control”
(together with the correlative meanings of “controlled by” and “under common
control with”) means possession, directly or indirectly, to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.
          “Applicable Law” shall mean, with reference to any Person, all laws
(including common law), statutes, regulations, ordinances, treaties, judgments,
decrees, injunctions, writs and orders of any court, governmental agency or
authority and rules, regulations, orders, directives, licenses and permits of
any Governmental Authority applicable to such Person or its property or in
respect of its operations.
          “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended from time to time.
          “Bankruptcy Exceptions” shall mean limitations on, or exceptions to,
the enforceability of an agreement against a Person due to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or the application of general
equitable principles, regardless of whether such enforceability is considered in
a proceeding at law or in equity.
          “Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA and any other plan, arrangement or agreement which
provides for compensation, benefits, fringe benefits or other remuneration to
any employee, former employee, individual independent

 



--------------------------------------------------------------------------------



 



contractor or director, including without limitation, any bonus, incentive,
supplemental retirement plan, golden parachute, employment, individual
consulting, change of control, bonus or retention agreement, whether provided
directly or indirectly by any Loan Party or otherwise.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Borrower” shall mean General Motors Corporation, a Delaware
corporation.
          “Business Day” shall mean any day other than (i) a Saturday or Sunday,
(ii) a Federal holiday or other day on which banks in New York, New York or the
District of Columbia are permitted to close, or (iii) a day on which trading in
securities on the New York Stock Exchange or any other major securities exchange
in the United States is not conducted.
          “Capital Lease Obligations” shall mean, for any Person, all
obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this Loan
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
          “Cash Equivalents” shall mean (a) U.S. dollars, or money in other
currencies received in the ordinary course of business, (b) securities with
maturities of one (1) year or less from the date of acquisition issued or fully
guaranteed or insured by the U.S. Government or any agency thereof,
(c) securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (d) demand deposit, certificates of deposit and time
deposits with maturities of one (1) year or less from the date of acquisition
and overnight bank deposits of any commercial bank, supranational bank or trust
company having capital and surplus in excess of $500,000,000, (e) repurchase
obligations with respect to securities of the types (but not necessarily
maturity) described in clauses (b) and (c) above, having a term of not more than
ninety (90) days, of banks (or bank holding companies) or subsidiaries of such
banks (or bank holding companies) and non-bank broker-dealers listed on the
Federal Reserve Bank of New York’s list of primary and other reporting dealers
(“Repo Counterparties”), which Repo Counterparties have capital, surplus and
undivided profits aggregating in excess of $500,000,000 (or the foreign
equivalent thereof) and which Repo Counterparties or their parents (if the Repo
Counterparties are not rated) will at the time of the transaction be rated “A-1”
by S&P (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization, (f) commercial paper rated at least
A-1 or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s
and in either case maturing within one (1) year after the day of acquisition,
(g) short-term marketable securities of comparable credit quality, (h) shares of
money market mutual or similar funds which invest at least 95% in assets
satisfying the requirements of clauses (a) through (g) of this definition, and
(i) in the case of a Foreign Subsidiary, substantially similar investments, of
comparable credit quality, denominated in the currency of any jurisdiction in
which such Person conducts business.
          “Certification Deadline” shall mean March 31, 2009 or such later date
(not to exceed thirty (30) days after March 31, 2009) as determined by the
President’s Designee in his or her sole discretion.

-2-



--------------------------------------------------------------------------------



 



          “Change of Control” shall mean with respect to the Borrower, the
acquisition, after the Effective Date, by any other Person, or two or more other
Persons acting in concert other than the Permitted Investors, the Lender or any
Affiliate of the Lender, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of outstanding shares of voting stock of the
Borrower at any time if after giving effect to such acquisition such Person or
Persons owns twenty percent (20%) or more of such outstanding voting stock.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall have the meaning assigned to such term in
Section 4.01(a) hereof.
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Contractual Obligation” shall mean, as to any Person, any material
provision of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound or any material
provision of any security issued by such Person.
          “Controlled Affiliate” shall have the meaning assigned to such term in
Section 6.19.
          “Default” shall mean an event that with the giving of notice or the
passage of time or both, would become an Event of Default.
          “Disposition” shall mean with respect to any Property, any sale,
lease, sale and leaseback, assignment, conveyance, transfer or other disposition
thereof; and the terms “Dispose” and “Disposed of” shall have correlative
meanings.
          “Dollars” or “$” shall mean lawful currency of the United States.
          “Domestic Subsidiary” shall mean any Subsidiary that is organized or
existing under the laws of the United States, any state or territory thereof or
the District of Columbia.
          “Due Diligence Review” shall mean the performance by or on behalf of
the Lender of any or all of the reviews permitted under Section 11.16, as
desired by the Lender from time to time.
          “EESA” shall mean the Emergency Economic Stabilization Act of 2008,
Public Law No: 110-343, effective as of October 3, 2008, as amended from time to
time.
          “Effective Date” shall mean January 16, 2009.
          “EISA” shall mean the Energy Independence and Security Act of 2007
(Public Law 110-140; 42 U.S.C. 17013), as amended.
          “Electronic Transmission” shall mean the delivery of information by
electronic mail, facsimile or other electronic format acceptable to the Lender.
An Electronic Transmission shall be considered written notice for all purposes
hereof.
          “Equity Interest Disposition” shall mean any Disposition of all or any
portion of Equity Interests that constitute Facility Collateral by any Equity
Interest Trustee, as contemplated by, or in connection with, the GMAC
Reorganization.

-3-



--------------------------------------------------------------------------------



 



          “Equity Interest Trustee” shall mean any trustee who acquires legal
title to all or any portion of (i) Equity Interests in GMAC (other than Rights
Offering Equity), in respect of the GM Trust, or (ii) Rights Offering Equity, in
respect of the Treasury Trust, in each case, as contemplated by, or in
connection with, the GMAC Reorganization.
          “Equity Interests” shall mean any and all equity interests, including
any shares of stock, membership or partnership interests, participations or
other equivalents whether certificated or uncertificated (however designated) of
a corporation, limited liability company, partnership or any other entity, and
any and all similar ownership interests in a Person and any and all warrants or
options to purchase any of the foregoing.
          “Equity Pledge Agreement” shall mean that certain pledge agreement,
dated as of the date hereof, by each Pledgor in favor of the Lender.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
          “ERISA Affiliate” shall mean any corporation or trade or business or
other entity, whether or not incorporated, that is a member of any group of
organizations (i) described in Section 414(b), (c), (m) or (o) of the Code of
which any Loan Party is a member or (ii) which is under common control with any
Loan Party within the meaning of section 4001 of ERISA.
          “ERISA Event” shall mean (i) any Reportable Event or a determination
that a Plan is “at risk” (within the meaning of Section 302 of ERISA); (ii) the
incurrence by the Borrower or any ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan or the withdrawal or
partial withdrawal of the Borrower or any of its respective ERISA Affiliates
from any Plan or Multiemployer Plan; (iii) the receipt by the Borrower or any
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (iv) the receipt by the Borrower or any ERISA Affiliates of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(v) the occurrence of a nonexempt “prohibited transaction” with respect to which
the Borrower, the other Loan Parties or their ERISA Affiliates is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any ERISA Affiliate could otherwise be liable.
          “Event of Default” shall have the meaning provided in Section 9.01.
          “Exchange Date” shall mean the date on which the Lender receives the
Rights Offering Equity in full satisfaction of the Obligations outstanding at
such time.
          “Excluded Taxes” shall have the meaning provided in Section 3.03(a).
          “Executive Order” shall have the meaning provided in Section 6.20.
          “Existing Agreements” shall mean the agreements of the Loan Parties
and their Subsidiaries in effect on the Effective Date and any extensions,
renewals and replacements thereof so long as any such extension, renewal and
replacement could not reasonably be expected to have a material adverse effect
on the rights and remedies of the Lender under any of the Loan Documents.

-4-



--------------------------------------------------------------------------------



 



          “Expense Policy” shall mean the Borrower’s comprehensive written
policy on corporate expenses maintained and implemented in accordance with
Section 7.19.
          “Expiration Date” shall mean January 16, 2012 at 5:00 p.m.
(Washington, D.C. time).
          “Facility Collateral” shall mean collectively, (i) the Collateral
pledged hereunder, (ii) the Collateral (as defined in the Equity Pledge
Agreement) pledged to the Lender under the Equity Pledge Agreement, and
(iii) any other collateral security pledged to Lender under any other Loan
Document.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
          “Funding Date” shall mean the date on which the Lender funds the
Advance in accordance with the terms hereof, which shall be the Effective Date.
          “GAAP” shall mean generally accepted accounting principles as in
effect from time to time in the United States.
          “GM CarCo Facility” shall mean the loan facility made available to the
Borrower pursuant to the terms of the GM CarCo Loan Agreement.
          “GM CarCo Facility Collateral” shall have the meaning given to the
term “Facility Collateral” in the GM CarCo Loan Agreement.
          “GM CarCo Loan Agreement” means that certain $13,400,000,000 Loan and
Security Agreement, dated as of December 31, 2008, between the Borrower and the
Lender.
          “GM CarCo Loan Documents” shall have the meaning given to the term
“Loan Documents” in the GM CarCo Loan Agreement.
          “GM Trust” shall mean a trust formed in connection with the GMAC
Reorganization, into which the Loan Parties will deposit certain Equity
Interests in GMAC (other than Rights Offering Equity).
          “GMAC” shall mean GMAC LLC and its Subsidiaries.
          “GMAC Reorganization” shall mean any transactions consummated for the
purpose of or in connection with the Borrower or any of its Affiliates (a) not
being in control of GMAC for purposes of the Bank Holding Company Act of 1956,
(b) not being an affiliate of GMAC for purposes of Sections 23A or 23B of the
Federal Reserve Act, or (c) otherwise complying with the commitments made by the
Borrower to the Federal Reserve System with regard to GMAC, including but not
limited to, in each case, (i) the Disposition of all or any portion of the
Equity Interests in GMAC owned by the Loan Parties to one or more trusts, and
(ii) the Disposition of all or any portion of such Equity Interests by any
Equity Interest Trustee.
          “GMAC Trust Disposition” shall mean the Disposition of all or any
portion of Equity Interests in GMAC owned by the Loan Parties to either (i) with
respect to the Equity Interests in GMAC (other than the Rights Offering Equity),
to the GM Trust or (ii) with respect to the Rights Offering Equity, to the
Treasury Trust.

-5-



--------------------------------------------------------------------------------



 



          “Governmental Authority” shall mean, with respect to any Person, any
nation or government, any state or other political subdivision, agency or
instrumentality thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
court or arbitrator having jurisdiction over such Person, any of its
Subsidiaries or any of its properties.
          “Guarantee” shall mean, as to any Person, any obligation of such
Person directly or indirectly guaranteeing any Indebtedness of any other Person
or in any manner providing for the payment of any Indebtedness of any other
Person or otherwise protecting the holder of such Indebtedness against loss
(whether by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise),
provided that the term “Guarantee” shall not include (i) endorsements for
collection or deposit in the ordinary course of business, or (ii) obligations to
make servicing advances for delinquent taxes and insurance, or other obligations
in respect of a mortgaged property, to the extent required by the Lender. The
amount of any Guarantee of a Person shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.
          “Hedging Agreement” means any (i) interest rate swap agreement,
interest rate cap agreement or other agreement designed to protect against
fluctuations in interest rates or (ii) foreign exchange forward contract,
currency swap agreement or other agreement designed to protect against
fluctuations in foreign exchange rates or (iii) commodity or raw material
futures contract or other agreement designed to protect against fluctuations in
raw material prices.
          “Indebtedness” shall mean, for any Person: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services; (c) indebtedness
of others of the type referred to in clauses (a), (b), (d), (e), (f) and (g) of
this definition secured by a Lien on the Property of such Person, whether or not
the respective indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) obligations of such Person under repurchase agreements or like
arrangements; (g) indebtedness of others of the type referred to in clauses (a),
(b), (d), (e), (f) and (g) of this definition Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner unless the terms of such
indebtedness expressly provide that such Person is not liable therefor; and
(j) any other indebtedness of such Person evidenced by a note, bond, debenture
or similar instrument.
          “Intellectual Property” shall have the meaning given to such term in
the GM CarCo Loan Agreement.
          “Interest Payment Date” shall mean the last Business Day of each
calendar quarter, commencing with the first calendar quarter in 2009.
          “Interest Period” shall mean (i) initially, the period commencing on
the Funding Date and ending on the calendar day prior to the next succeeding
Interest Payment Date, and (ii) thereafter, each period commencing on an
Interest Payment Date and ending on the calendar day prior to the next
succeeding Interest Payment Date. Notwithstanding the foregoing, no Interest
Period may end after the Maturity Date.

-6-



--------------------------------------------------------------------------------



 



          “Investment” shall mean any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase of any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or any other similar investment in, any Person.
          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended from time to time, including all rules and regulations
promulgated thereunder.
          “Joint Venture” shall mean any joint venture, partnership or similar
arrangement between any Loan Party or one of its Subsidiaries and independent
third parties which are not Subsidiaries of a Loan Party.
          “JV Agreement” shall mean each partnership or limited liability
company agreement (or similar agreement) between a Loan Party or one of its
Subsidiaries and the relevant JV Partner as the same may be amended, restated,
supplemented or otherwise modified from time to time, in accordance with the
terms hereof.
          “JV Partner” shall mean each Person party to a JV Agreement that is
not a Loan Party or one of its Subsidiaries.
          “Lender” shall have the meaning assigned thereto in the preamble
hereof.
          “LIBOR” shall mean with respect to the Advance, the greater of (a) the
LIBOR Floor and (b) the rate (adjusted for statutory reserve requirements for
eurocurrency liabilities) for eurodollar deposits for a period equal to three
months appearing on Reuters Screen LIBOR01 Page or if such rate ceases to appear
on Reuters Screen LIBOR01 Page, on any other service providing comparable rate
quotations at approximately 11:00 a.m., London time. LIBOR shall be determined
on the Effective Date and reset on each Interest Payment Date.
          “LIBOR Floor” shall mean 2.00%.
          “Lien” shall mean any mortgage, pledge, security interest, lien or
other charge or encumbrance (in the nature of a security interest and other than
licenses of Intellectual Property), including the lien or retained security
title of a conditional vendor, upon or with respect to any property or assets.
          “Loan Agreement” shall mean this Loan and Security Agreement, as may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
          “Loan Documents” shall mean this Loan Agreement, the Note and the
Equity Pledge Agreement, together with all other such documentation entered into
in connection with the transactions contemplated under such documents and to
fully evidence and secure the Borrower’s Obligations hereunder.
          “Loan Parties” shall mean the Borrower and the Pledgors, and “Loan
Party” shall mean each of them.
          “Mandatory Prepayment” shall have the meaning ascribed thereto in
Section 2.07.

-7-



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, operations, property, condition (financial or otherwise) or
prospects of the Loan Parties and their Subsidiaries (taken as a whole), (b) the
ability of the Loan Parties (taken as a whole) to perform any of their
obligations under any of the Loan Documents to which they are a party, (c) the
validity or enforceability in any material respect of any of the Loan Documents
to which they are a party, (d) the rights and remedies of the Lender under any
of the Loan Documents, or (e) the Facility Collateral (taken as a whole).
          “Maturity Date” shall mean the earliest of (i) the Expiration Date,
(ii) the date specified in the proviso in Section 2.05(a), (iii) the Exchange
Date, and (iv) the occurrence of an Event of Default, at the option of the
Lender.
          “Maximum Loan Amount” shall mean $1,000,000,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean a multiemployer plan defined as such
in Section 3(37) of ERISA to which contributions are required to be made by any
Loan Party or any ERISA Affiliate or to which any Loan Party or any ERISA
Affiliate may have any direct or indirect liability or obligation contingent or
otherwise.
          “Net Proceeds” shall mean, with respect to any event, (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a Disposition of
an asset (including pursuant to a sale and leaseback transaction or a casualty
or a condemnation or similar proceeding), the amount of all payments required to
be made as a result of such event to repay Indebtedness (other than the Advance)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event and (iii) the amount of all taxes paid (or reasonably estimated to
be payable, including under any tax sharing arrangements) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case that are directly attributable to such event (as
determined reasonably and in good faith by a Responsible Person).
          “New VEBA” shall mean the new trust fund to be established pursuant to
the Settlement Agreement.
          “Non-Excluded Taxes” shall have the meaning provided in
Section 3.03(a).
          “Note” shall mean the promissory note provided for by Section 2.02(a)
for the Advance and any promissory note delivered in substitution or exchange
therefor, in each case as the same shall be modified and supplemented and in
effect from time to time.
          “Obligations” shall mean (a) all of the Borrower’s obligations to
repay the Advance on the Maturity Date, to pay interest on an Interest Payment
Date and all other obligations and liabilities of the Borrower to the Lender, or
any other Person arising under, or in connection with, the Loan Documents,
whether now existing or hereafter arising; (b) any and all sums paid by the
Lender pursuant to the Loan Documents in order to preserve any Facility
Collateral or the interest of the Lender therein; (c) in the event of any
proceeding for the collection or enforcement of any of the Borrower’s
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing

-8-



--------------------------------------------------------------------------------



 



for sale, selling or otherwise disposing of or realizing on any Facility
Collateral, or of any exercise by the Lender of its rights under the Loan
Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs; and (d) all of the Borrower’s indemnity
obligations to the Lender pursuant to the Loan Documents.
          “OFAC” shall mean the Office of Foreign Assets Control of the United
States Department of the Treasury.
          “Optional Prepayment” shall mean a prepayment of all or any portion of
the Advance pursuant to Section 2.06.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Loan Agreement or any
other Loan Document (excluding, in each case, amounts imposed on an assignment,
a grant of a participation or other transfer of an interest in the Advance or
Loan Document), except pursuant to Section 3.03.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.
          “Permitted Capped Call” shall mean any capped call, ratio capped call
or other similar derivative transaction entered into by a Loan Party on or
before the Effective Date.
          “Permitted Indebtedness” shall mean any of the following:
          (i) Indebtedness created under any Loan Document;
          (ii) purchase money Indebtedness for real property, improvements
thereto or equipment or personal property hereafter acquired (or, in the case of
improvements, constructed) by, or Capitalized Lease Obligations of, the Borrower
or any Subsidiary;
          (iii) trade payables, if any, in the ordinary course of its business;
          (iv) Indebtedness existing on the date hereof;
          (v) Indebtedness incurred after the date hereof under Existing
Agreements;
          (vi) intercompany Indebtedness of a Loan Party in the ordinary course
of business; provided that, the right to receive any repayment of such
Indebtedness (other than Indebtedness meeting the criteria of clauses (iv) or
(v) above, or any extensions, renewals, exchanges or replacements thereof) shall
be subordinated to the Lender’s rights to receive repayment of the Obligations;
          (vii) Indebtedness consisting of loans made, or guaranteed, by any
Specified Governmental Authority;
          (viii) Indebtedness existing at the time any Person merges with or
into or becomes a Loan Party and not incurred in connection with, or in
contemplation of, such Person merging with or into or becoming a Loan Party;
provided that any such merger shall comply with Section 8.01;

-9-



--------------------------------------------------------------------------------



 



          (ix) Hedging Agreements not entered into for speculative purposes;
          (x) other unsecured Indebtedness of the Loan Parties incurred in the
ordinary course of business; provided that such Indebtedness shall not mature,
and there shall be no scheduled principal payments due under such Indebtedness,
prior to the date that is six (6) months after the Maturity Date;
          (xi) Indebtedness with respect to (x) letters of credit, bankers’
acceptances and similar instruments issued in the ordinary course of business,
including letters of credit, bankers’ acceptances and similar instruments in
respect of the financing of insurance premiums, customs, stay, performance, bid,
surety or appeal bonds and similar obligations, completion guaranties, “take or
pay” obligations in supply agreements, reimbursement obligations regarding
workers’ compensation claims, indemnification, adjustment of purchase price and
similar obligations incurred in connection with the acquisition or disposition
of any business or assets, and sales contracts, coverage of long-term
counterparty risk in respect of insurance companies, purchasing and supply
agreements, rental deposits, judicial appeals and service contracts and
(y) appeal, bid, performance, surety, customs or similar bonds issued for the
account of the Borrower or any of its Subsidiaries in the ordinary course of
business;
          (xii) Indebtedness incurred in the ordinary course of business in
connection with cash management and deposit accounts and operations, netting
services, employee credit card programs and similar arrangements and
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Indebtedness is extinguished
within five (5) Business Days of its incurrence;
          (xiii) any guarantee by any Loan Party of Permitted Indebtedness;
          (xiv) Indebtedness entered into under Section 136 of EISA;
          (xv) any extensions, renewals, exchanges or replacements of
Indebtedness of the kind in clauses (i), (iv), (v), (vii), (viii), (xiv),
(xv) and (xvii) of this definition to the extent (a) the principal amount of or
commitment for such Indebtedness is not increased (except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable fees and
expenses incurred in connection with such extension, renewals or replacement),
(b) neither the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased and (c) such Indebtedness, if subordinated in right of
payment to the Lender of the Indebtedness under this Loan Agreement, remains so
subordinated on terms no less favorable to the Lender;
          (xvi) other Indebtedness not incurred under any other clause of this
definition in an amount not to exceed an aggregate principal balance of
$100,000,000 outstanding at any one time;
          (xvii) Settlement Agreement Debt;
          (xviii) any Warrant Notes;
          (xix) any Permitted Transaction; and
          (xx) the Indebtedness incurred in connection with the GM CarCo
Facility.

-10-



--------------------------------------------------------------------------------



 



          “Permitted Investments” shall mean any of the following:
          (i) any Investment in Cash Equivalents;
          (ii) any Investment by a Loan Party in the Borrower or another Loan
Party or a Pledged Entity that is a Domestic Subsidiary;
          (iii) any Investment by a Loan Party in any Domestic Subsidiary that
is neither a Loan Party nor a Pledged Entity, in an aggregate amount not to
exceed $100,000,000 in the aggregate at any one time outstanding;
          (iv) prior to the Certification Deadline, pursuant to the schedules of
such Investments that has been preliminarily approved by the President’s
Designee prior to the Effective Date (which shall include Investments pursuant
to Existing Agreements), which are scheduled to be fulfilled prior to March 31,
2009, provided that, the President’s Designee shall have the right to further
review and, at any time revoke approval of, any such Investment if the
President’s Designee determines that it would be inconsistent with the objective
of this Loan Agreement;
          (v) any Investment existing on the Effective Date (including under the
Settlement Agreement) or made pursuant to binding commitments in effect on the
Effective Date or an investment consisting of any extension, modification or
renewal of any Investment existing on the Effective Date; provided that the
amount of any such Investment is not increased through such extension,
modification or renewal;
          (vi) any Investment acquired solely in exchange for Equity Interests
of the Borrower;
          (vii) Investments in Joint Ventures in an aggregate amount, taken
together with all other Investments made in reliance on this clause, not to
exceed $25,000,000 in the aggregate at any one time outstanding plus the
aggregate cash distributions received by the Borrower and the Loan Parties from
Joint Ventures after the Effective Date;
          (viii) Investments in Joint Ventures to the extent funded by grants
from, Investments in the Borrower and the Subsidiaries by, or Indebtedness of
the Borrower and the Subsidiaries guaranteed by, any Specified Governmental
Authority and required to be so invested by the terms of the related
arrangements with such Specified Governmental Authority;
          (ix) any Investment otherwise permitted under the Loan Agreement;
          (x) Investments in Indebtedness of, or Investments guaranteed by,
Specified Governmental Authorities, in connection with industrial revenue,
municipal, pollution control, development or other bonds or similar financing
arrangements;
          (xi) any Permitted Capped Call;
          (xii) Trade Credit;
          (xiii) to the extent not otherwise addressed in this definition,
Investments in the ordinary course of such Loan Party’s business if the value of
such Investments do not exceed $25,000,000 in the aggregate at any one time
outstanding for all Loan Parties;

-11-



--------------------------------------------------------------------------------



 



          (xiv) Investments not in the ordinary course of such Loan Party’s
business or if the value of such Investment exceeds $100,000,000, and, in each
case, such Loan Party has provided at least twenty (20) days’ prior written
notice to the President’s Designee of such Investments and the details thereof
(or such lesser time as may be agreed by the President’s Designee), and the
President’s Designee has not notified such Loan Party that he or she has
determined that such Investment would be inconsistent with, or detrimental to,
the long-term viability of such Loan Party;
          (xv) loans and advances to directors, officers and employees in the
ordinary course of business (including for travel, entertainment and relocation
expenses consistent with the Expense Policy);
          (xvi) Investments (i) received in satisfaction or partial satisfaction
of delinquent accounts and disputes with customers or suppliers in the ordinary
course of business, or (ii) acquired as a result of foreclosure of a Lien
securing an Investment or the transfer of the assets subject to such Lien in
lieu of foreclosure;
          (xvii) Investments constituting non-cash consideration useful in the
operation of the business of the Borrower or any of its Subsidiaries and
acquired in connection with a Disposition permitted by this Loan Agreement;
          (xviii) commercial transactions in the ordinary course of business
with the Borrower or any of its Subsidiaries to the extent such transactions
would constitute an Investment;
          (xix) conveyance of Facility Collateral in an arms length transaction
to a Subsidiary that is not a Loan Party or an Affiliate of the Borrower for
non-cash consideration consisting of Trade Credit or other Property to become
Facility Collateral having a fair market value equal to or greater than the fair
market value of the conveyed Facility Collateral;
          (xx) Investments in dealerships in the ordinary course of business;
          (xxi) the Investment made in connection with the credit facility
provided under this Loan Agreement;
          (xxii) any Permitted Transaction; and
          (xxiii) Investments in connection with the GMAC Reorganization.
For the avoidance of doubt, no Investment may be made in a Foreign Subsidiary
other than in accordance with subclauses (iv) and (xii) of this definition.
          “Permitted Investors” shall mean the New VEBA and any other trust fund
established pursuant to the Settlement Agreement (and any trustee, Affiliate or
Subsidiary of the New VEBA or such other trust fund).
          “Permitted Liens” shall mean, with respect to any Property of the
Borrower or any Loan Party:
          (i) Liens created under the Loan Documents;

-12-



--------------------------------------------------------------------------------



 



          (ii) Liens on Property of a Loan Party existing on the date hereof
(including Liens on Property of a Loan Party pursuant to Existing Agreements;
provided that such Liens shall secure only those obligations that they secure on
the date hereof);
          (iii) any Lien existing on any Property prior to the acquisition
thereof by a Loan Party or existing on any Property of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a Loan
Party, as the case may be; provided that (x) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, (y) such Lien does not apply to any other Property or assets of a
Loan Party, and (z) such Lien secures only those obligations that it secures on
the date of such acquisition or the date such Person becomes a Loan Party, as
the case may be; Liens for taxes and utility charges not yet due or that are
being contested in compliance with Section 6.07;
          (iv) Liens for taxes and utility charges not yet due or that are being
contested in compliance with Section 6.07;
          (v) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or that are being contested in
compliance with Section 7.12;
          (vi) Liens securing reimbursement obligations with respect to letters
of credit that encumber documents and other property relating to such letters of
credit and the proceeds thereof;
          (vii) Liens securing Hedging Agreements permitted hereunder;
          (viii) Liens created in the ordinary course of business in favor of
banks and other financial institutions over balances of any accounts held at
such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling, cash management or interest set-off arrangements;
          (ix) customary Liens in favor of trustees and escrow agents, and
netting and set-off rights, banker’s liens and the like in favor of
counterparties to financial obligations and instruments, including, without
limitation, Hedging Agreements;
          (x) Liens securing Indebtedness incurred under Section 136 of EISA;
          (xi) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment or other insurance and
other social security laws or regulations;
          (xii) deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety, customs and appeal bonds, performance bonds and
other obligations of a like nature, or to secure the payment of import or
customs duties, in each case incurred in the ordinary course of business;
          (xiii) zoning restrictions, easements, rights-of-way, restrictions on
use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

-13-



--------------------------------------------------------------------------------



 



          (xiv) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by a Loan Party, including pursuant to Capital Lease Obligations;
provided that (w) such security interests secure Indebtedness permitted by
Section 8.10, (x) such security interests are incurred, and the Indebtedness
secured thereby is created, within 90 days after such acquisition (or
construction), (y) the Indebtedness secured thereby does not exceed the lesser
of the cost or the fair market value of such real property, improvements or
equipment at the time of such acquisition (or construction) and (z) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary;
          (xv) judgment Liens securing judgments not constituting an Event of
Default under Section 9.01(f);
          (xvi) any Lien consisting of rights reserved to or vested in any
Governmental Authority by statutory provision;
          (xvii) Liens securing Indebtedness described in clause (vi) or clause
(vii) of the definition of Permitted Indebtedness;
          (xviii) pledges or deposits made to secure reimbursement obligations
in respect of letters of credit issued to support any obligations or liabilities
described in clauses (xi) or (xii) of this definition;
          (xix) other Liens created or assumed in the ordinary course of
business of a Loan Party; provided that the obligations secured by all such
Liens shall not exceed the principal amount of $50,000,000 in the aggregate at
any one time outstanding;
          (xx) Liens incurred in connection with the credit facility provided
under this Loan Agreement;
          (xxi) any Permitted Transaction;
          (xxii) Liens arising in connection with the commitments made by the
Borrower to the Federal Reserve System with respect to GMAC; and
          (xxiii) Liens incurred pursuant to the Settlement Agreement and the
Settlement Agreement Debt.
          “Permitted Transaction” shall mean any transaction, including, without
limitation, the making of an Investment, the incurrence of Indebtedness, the
creation of a Lien or the making of a Disposition, that is permitted under by
the GM CarCo Facility (including, without limitation, pursuant to the GMAC
Reorganization).
          “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).
          “Plan” shall mean an employee benefit or other plan covered by Title
IV of ERISA, other than a Multiemployer Plan which is sponsored, established,
contributed to or maintained by any Loan Party or any ERISA Affiliate, or for
which any of the Loan Parties or any of their respective ERISA Affiliates could
have any liability, whether actual or contingent (whether pursuant to section
4069 of ERISA or otherwise) or to which any of the Loan Parties or any of their
respective ERISA Affiliates previously maintained or contributed to during the
six years prior to the Effective Date.

-14-



--------------------------------------------------------------------------------



 



          “Plan Completion Certification” shall mean the certification of the
President’s Designee delivered in accordance with Section 7.23 of the GM CarCo
Loan Agreement.
          “Pledged Entity” shall mean a Subsidiary of a Loan Party whose Equity
Interests are Pledged Equity pursuant to the Equity Pledge Agreement.
          “Pledged Equity” shall mean all of the Equity Interests of a Pledged
Entity (or such lesser amount as may be required pursuant to the Pledge
Limitation (as defined in the Equity Pledge Agreement)), together with all
ownership certificates, options or rights of any nature whatsoever which may be
issued, granted or pledged by the owners of such interests to the Lender while
this Loan Agreement is in effect.
          “Pledgors” shall mean the Persons set forth on Schedule 1.1 hereof.
          “Post-Default Rate” shall mean, in respect of any principal of the
Advance or any other amount under this Loan Agreement, the Note or any other
Loan Document that is not paid when due to the Lender (whether at stated
maturity, by acceleration or mandatory prepayment or otherwise), a rate per
annum during the period from and including the due date to but excluding the
date on which such amount is paid in full equal to 5.00% per annum, plus (x) the
interest rate otherwise applicable to the Advance or other amount, or (y) if no
interest rate is otherwise applicable, the sum of (i) LIBOR plus (ii) the Spread
Amount.
          “Prepayment Event” shall mean Disposition of any Facility Collateral
to any Person other than in connection with (i) a Disposition of Facility
Collateral to any Loan Party or any Pledged Entity or (ii) any GMAC Trust
Disposition.
          “President’s Designee” shall mean (i) one or more officers from the
Executive Branch appointed by the President to monitor and oversee the
restructuring of the U.S. domestic automobile industry and (ii) if no such
officer has been appointed, the Secretary of the Treasury.
          “proceeds” shall have the meaning assigned to such term under the
Uniform Commercial Code.
          “Prohibited Jurisdiction” shall mean, any country or jurisdiction,
from time to time, that is the subject of a prohibition order (or any similar
order or directive), sanctions or restrictions promulgated or administered by
any Governmental Authority of the United States.
          “Prohibited Person” shall mean any Person:
     (i) listed in the Annex to (the “Annex”), or otherwise subject to the
provisions of the Executive Order;
     (ii) that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

-15-



--------------------------------------------------------------------------------



 



     (iii) with whom the Lender is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;
     (iv) who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order;
     (v) that is named as a “specially designated national and blocked person”
on the most current list published by the OFAC at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or
     (vi) who is an Affiliate of or affiliated with a Person listed above.
          “Property” shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
          “Records” shall mean all books, instruments, agreements, customer
lists, credit files, computer files, storage media, tapes, disks, cards,
software, data, computer programs, printouts and other computer materials and
records generated by other media for the storage of information maintained by
any Person with respect to the business and operations of the Loan Parties and
the Facility Collateral.
          “Relevant Companies” shall mean the Borrower.
          “Reportable Event” shall mean any of the events set forth in Section
4043(b) of ERISA, other than those events as to which the thirty day notice
period is waived.
          “Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Person” shall mean, as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person, an individual so designated from time to time by such Person’s
board of directors or, in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Person shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution (or equivalent); provided that the Lender is
notified in writing of the identity of such Responsible Person.
          “Restricted Payments” shall mean with respect to any Person,
collectively, all direct or indirect dividends or other distributions of any
nature (cash, securities, assets or otherwise) on, and all payments for, the
purchase, redemption, defeasance or retirement or other acquisition for value
of, any class of Equity Interests issued by such Person, whether such securities
are now or may hereafter be authorized or outstanding, and any distribution in
respect of any of the foregoing, whether directly or indirectly.
          “Restructuring Plan” shall mean the plan to achieve and sustain the
long-term viability, international competitiveness and energy efficiency of the
Borrower and its Subsidiaries required by Section 7.20 of the GM CarCo Loan
Agreement.

-16-



--------------------------------------------------------------------------------



 



          “Restructuring Plan Report” shall mean the report to be submitted by
the Borrower to the President’s Designee in accordance with Section 7.22 of the
GM CarCo Loan Agreement.
          “Reuters Screen LIBOR01 Page” shall mean the display page currently so
designated on the Reuters Monitor Money Rates Service (or such other page as may
replace that page on that service for the purpose of displaying comparable rates
or prices).
          “Rights Offering Equity” shall mean Class B Membership Interests of
GMAC to be purchased pursuant to an offering of approximately $1.25 billion of
common membership interests of GMAC to GMAC’s existing common membership
interest holders.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “Senior Employee” shall mean, with respect to the Loan Parties
collectively, any of the twenty-five (25) most highly compensated employees
(including the SEOs).
          “Senior Lien Loan” shall have the meaning given to such term in the GM
CarCo Loan Agreement.
          “SEO” shall mean a senior executive officer within the meaning of
section 111(b)(3) of EESA and any interpretation of the United States Department
of the Treasury thereunder, including the rules set forth in 31 C.F.R. Part 30.
          “Settlement Agreement” shall mean that Settlement Agreement, dated
February 21, 2008 (as amended, modified or otherwise supplemented on or prior to
the Effective Date), between the Borrower, the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America, and certain
class representatives, on behalf of the class of plaintiffs in (1) the class
action of Int’l Union, UAW, et. al. v. General Motors Corp., Civil Action
No. 07-14074 (E.D. Mich. filed Sept. 9, 2007) and/or (2) the class action of UAW
et al. v. General Motors Corp., No. 05-CV-73991, 2006 WL 891151 (E.D. Mich. Mar.
31, 2006, aff’d, Int’l Union, UAW v. General Motors Corp., 497 F.3d 615 (6th
Cir. 2007)) and the transactions, agreements or arrangements contemplated
thereby or by similar agreements.
          “Settlement Agreement Debt” shall mean Indebtedness of the Borrower
incurred or to be incurred pursuant to the terms of the Settlement Agreement as
in effect on the Effective Date (including the Borrower’s 6.75% Series U
Convertible Senior Debentures due December 31, 2012 and the Borrower’s
$4,015,187,871 Short Term Note, dated February 21, 2008, payable to the order of
LBK, LLC) or similar debt issued pursuant to any Settlement Agreement.
          “Specified Governmental Authority” shall mean any nation or
government, any state or other political subdivision, agency or instrumentality
thereof or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any
quasi-governmental entity, including any international organization or agency.
          “Spread Amount” shall mean 3.00%.
          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the

-17-



--------------------------------------------------------------------------------



 



time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
          “supporting obligations” shall have the meaning assigned to such term
under the Uniform Commercial Code.
          “Termination Event” shall mean if the President’s Designee shall not
have issued the Plan Completion Certification by the Certification Deadline.
          “Trade Credit” shall mean accounts receivable, trade credit or other
advances extended to, or investment made in, customers or suppliers, including
intercompany, in the ordinary course of business.
          “Treasury Trust” shall mean a trust formed in connection with the GMAC
Reorganization, into which the Loan Parties will deposit the Rights Offering
Equity.
          “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Facility Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than New
York, “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection.
          “Union” shall mean the leadership of each major United States labor
organization that represents the employees of the Borrower and its Subsidiaries.
          “United States” or “U.S.” shall mean the United States of America.
          “Warrant” shall mean that certain Warrant to Purchase Common Stock,
dated as of December 31, 2008, issued by the Borrower in favor of the Lender.
          “Warrant Agreement” shall mean the Warrant Agreement, dated as
December 31, 2008, by and between the Borrower and the Lender.
          “Warrant Note” shall mean the Borrower’s note dated December 31 2008,
delivered pursuant to the Warrant Agreement.
          1.02 Interpretation. The following rules of this Section 1.02 apply
unless the context requires otherwise. A gender includes all genders. Where a
word or phrase is defined, its other grammatical forms have a corresponding
meaning. A reference to a subsection, Section, Appendix, Annex or Exhibit is,
unless otherwise specified, a reference to a Section of, or annex or exhibit to,
this Loan Agreement. A reference to a party to this Loan Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document (including any Loan
Document) is to the agreement or document as amended, restated, modified,
novated, supplemented or replaced, except to the extent prohibited thereby or by
any Loan Document and in effect from time to time in accordance with the terms
thereof. A reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it. A reference to writing
includes a facsimile transmission and any means of reproducing words in a
tangible and permanently visible form.

-18-



--------------------------------------------------------------------------------



 



A reference to conduct includes, without limitation, an omission, statement or
undertaking, whether or not in writing. The words “hereof”, “herein”,
“hereunder” and similar words refer to this Loan Agreement as a whole and not to
any particular provision of this Loan Agreement. The term “including” is not
limiting and means “including without limitation”. In the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including”.
          Except where otherwise provided in this Loan Agreement, any
determination, consent, approval, statement or certificate made or confirmed in
writing with notice to the Borrower by the Lender or an authorized officer of
the Lender provided for in this Loan Agreement is conclusive and binds the
parties in the absence of manifest error. A reference to an agreement includes a
security interest, guarantee, agreement or legally enforceable arrangement
whether or not in writing related to such agreement.
          A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Where a Loan Party is required to provide any
document to the Lender under the terms of this Loan Agreement, the relevant
document shall be provided in writing or printed form unless the Lender requests
otherwise. At the request of the Lender, the document shall be provided in
computer disk form or both printed and computer disk form.
          This Loan Agreement is the result of negotiations among, and has been
reviewed by counsel to, the Lender and the Loan Parties, and is the product of
all parties. In the interpretation of this Loan Agreement, no rule of
construction shall apply to disadvantage one party on the ground that such party
proposed or was involved in the preparation of any particular provision of this
Loan Agreement or this Loan Agreement itself. Except where otherwise expressly
stated, the Lender may give or withhold, or give conditionally, approvals and
consents and may form opinions and make determinations at its absolute
discretion. Any requirement of good faith, discretion or judgment by the Lender
shall not be construed to require the Lender to request or await receipt of
information or documentation not immediately available from or with respect to
the Borrower, any other Loan Party, any other Person, or the Facility Collateral
themselves.
          It is understood and agreed that any reference to the terms
“Subsidiary” and “Affiliate” shall not be deemed or interpreted to include GMAC;
provided that, the ownership thereof does not increase beyond the amount owned
immediately following the consummation of the transactions contemplated by the
GMAC Reorganization and this Loan Agreement.
          1.03 Accounting Terms and Determinations. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lender hereunder shall be
prepared, in accordance with GAAP.
          SECTION 2. ADVANCE, NOTE AND PAYMENTS.
          2.01 Advance.
          (a) Subject to fulfillment of the conditions precedent set forth in
Section 5.01 hereof, and provided that no Default or Event of Default shall have
occurred and be continuing hereunder, the Lender agrees, on the terms and
conditions of this Loan Agreement, to make a loan (the “Advance”) to the
Borrower in Dollars, on the Funding Date in an aggregate principal amount up to
but not exceeding the Maximum Loan Amount.

-19-



--------------------------------------------------------------------------------



 



          (b) The Advance made on the Effective Date shall be used by the
Borrower exclusively to pay the purchase price for the Rights Offering Equity to
be purchased by the Borrower, and shall not exceed $1,000,000,000.
          (c) The Advance shall be a term loan and no amounts repaid may be
reborrowed hereunder.
          (d) Reserved.
          (e) Without limiting any other provision of this Loan Agreement, the
obligation of the Lender to fund the Advance is subject to the satisfaction (or
waiver by the Lender) of the conditions precedent set forth in Section 5.01.
          2.02 The Note.
          (a) The Advance shall be evidenced by a single promissory note of the
Borrower substantially in the form of Exhibit A hereto (the “Note”), dated the
date hereof, payable to the Lender in a principal amount equal to the amount of
the Advance and otherwise duly completed. The Lender shall have the right to
have its Note subdivided, by exchange for promissory notes of lesser
denominations or otherwise.
          (b) The date, amount and interest rate of the Advance, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of the Note, noted by the Lender
on the grid attached to the Note or any continuation thereof; provided, that the
failure of the Lender to make any such recordation or notation shall not affect
the obligations of the Borrower to make a payment when due of any amount owing
hereunder or under the Note in respect of the Advance.
          2.03 Procedure for Borrowing.
          (a) The Borrower may request the borrowing to be made on the Funding
Date by delivering to the Lender an irrevocable Notice of Borrowing
substantially in the form of Exhibit C hereto (a “Notice of Borrowing”),
appropriately completed, which Notice of Borrowing must be received no later
than 3:00 p.m. (Washington, D.C. time) on the Effective Date.
          (b) Upon the Borrower’s request for the borrowing pursuant to
Section 2.03(a), the Lender shall, assuming all conditions precedent set forth
in this Section 2.03 and in Section 5.01 have been met, and provided no Default
or Event of Default shall have occurred and be continuing, make the Advance.
Subject to the foregoing, the Lender shall deliver the Advance to the Borrower
in immediately available funds, via wire transfer pursuant to the wire transfer
instructions set forth immediately below:
Bank: JP Morgan Chase
ABA No.: 021000021
Beneficiary: General Motors Corporation
Account No.: 910-200-2095.
          2.04 Limitation on Type of Advance; Illegality. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of LIBOR:
          (a) the Lender determines, which determination shall be conclusive,
that quotations of interest rates for the relevant deposits referred to in the
definition of “LIBOR” in Section 1.01 hereof are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for the Advance as provided herein; or

-20-



--------------------------------------------------------------------------------



 



          (b) the Lender determines, which determination shall be conclusive,
that the Spread Amount plus the relevant rate of interest referred to in the
definition of “LIBOR” in Section 1.01 hereof upon the basis of which the rate of
interest for the Advance is to be determined is not likely adequately to cover
the cost to the Lender of making or maintaining the Advance; or
          (c) it becomes unlawful for the Lender to make or maintain the Advance
hereunder using LIBOR;
then the Lender shall give the Borrower prompt notice thereof and, so long as
such condition remains in effect, the Borrower shall pay interest on the
outstanding Advance at a rate per annum as determined by the Lender taking into
account the cost to the Lender of making and maintaining the Advance.
          2.05 Repayment of the Advance; Interest.
          (a) Subject to the exchange right option pursuant to Section 4.13, on
the Maturity Date, the Borrower shall repay to the Lender the aggregate
principal amount of the Advance then outstanding under the Note, together with
all interest thereon and fees and out-of-pocket expenses of the Lender accruing
under this Loan Agreement; provided that, if a Termination Event shall have
occurred, all such amounts shall become due and payable on the thirtieth (30th)
day after the Certification Deadline without any further action on the part of
the Lender.
          (b) The Advance shall bear interest on the unpaid principal amount
thereof at a rate per annum equal to LIBOR plus the Spread Amount, payable in
arrears (i) on each Interest Payment Date in respect of the previous Interest
Period, (ii) on the Maturity Date and (iii) on payment or prepayment of the
Advance in whole or in part, in the amount of interest accrued on the amount
paid or prepaid, provided that interest accruing pursuant to paragraphs (c) or
(d) of this Section shall be payable from time to time on demand.
          (c) If all or a portion of the Advance, any interest payable on the
Advance or any fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the Post Default Rate,
in each case from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
          (d) Upon the occurrence and continuance of any Default or Event of
Default, at the option of the Lender, all amounts payable hereunder shall bear
interest at a rate per annum equal to the Post Default Rate, in each case from
the date of such Default or Event of Default until such amount is paid in full
(as well after as before judgment).
          2.06 Optional Prepayments.
          (a) The Advance is prepayable without premium or penalty, in whole or
in part at any time, in accordance herewith and subject to clause (b) below. Any
amounts prepaid shall be applied (i) first, to pay any fees and indemnity
obligations owed to the Lender, (ii) second, to pay accrued and unpaid interest
and (iii) third, to repay the outstanding principal amount of the Advance until
paid in full. Amounts repaid may not be reborrowed. If the Borrower intends to
prepay the Advance in whole or in part from any source, the Borrower shall give
two (2) Business Days’ prior written notice thereof to the Lender. If such
notice is given, the amount specified in such notice shall be due and payable on
the date

-21-



--------------------------------------------------------------------------------



 



specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments shall be in an aggregate principal amount of at
least $100,000,000 and in integral multiples of $50,000,000 thereafter.
          (b) In connection with each prepayment, other than on an Interest
Payment Date, the Borrower shall indemnify the Lender and hold the Lender
harmless from any actual loss or expense which the Lender may sustain or incur
arising from (i) the re-employment of funds obtained by the Lender to maintain
the Advance hereunder or (ii) fees payable to terminate the deposits from which
such funds were obtained, in either case, which actual loss or expense shall be
equal to an amount equal to the excess, as reasonably determined by the Lender,
of (x) its cost of obtaining funds for the Advance for the period from the date
of such payment through the next Interest Payment Date over (y) the amount of
interest likely to be realized by the Lender in redeploying the funds not
utilized by reason of such payment for such period. This Section 2.06 shall
survive termination of this Loan Agreement and payment of the Note.
          (c) Notwithstanding the Borrower’s right to prepay the Advance
pursuant to this Section 2.06, in no event will the Lender’s Lien on any of the
Facility Collateral be released upon any such prepayment until payment in full
of the Advance and the satisfaction of all other Obligations.
          2.07 Mandatory Prepayments. In the event and on each occasion that any
Net Proceeds are received by or on behalf of any Loan Party in respect of any
Prepayment Event, the Borrower shall, within one (1) Business Day after such Net
Proceeds are received by the applicable Loan Party, prepay the Advance, in an
aggregate amount equal to 100% of such Net Proceeds (a “Mandatory Prepayment”).
Upon receiving any Mandatory Prepayment in connection with the Disposition of
Facility Collateral, the Lender shall release its Lien thereon in accordance
with Section 4.12. Unless and until the Advance has been paid in full and all
other Obligations have been satisfied, the Lender shall not be required to
release its Lien on any Facility Collateral other than Facility Collateral for
which the Disposition thereof gave rise to such Mandatory Prepayment.
          2.08 Requirements of Law.
          (a) If any Requirement of Law (other than with respect to any
amendment made to the Lender’s certificate of incorporation, by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by the Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
     (i) shall subject the Lender to any tax of any kind whatsoever with respect
to this Loan Agreement, the Note or the Advance (excluding net income taxes) or
change the basis of taxation of payments to the Lender in respect thereof
(provided that, this clause (i) shall not apply to any withholding taxes,
Excluded Taxes or taxes covered by Section 3.03);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by deposits or
other liabilities in or for the account of the Advance or other extensions of
credit by, or any other acquisition of funds by any office of the Lender which
is not otherwise included in the determination of LIBOR hereunder;
     (iii) shall impose on the Lender any other condition;

-22-



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining the Advance or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay the Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or reduced amount receivable thereafter incurred.
          (b) If the Lender shall have determined that the adoption of or any
change in any Requirement of Law (other than with respect to any amendment made
to the Lender’s certificate of incorporation, by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any Person controlling the
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on the Lender’s
or such Person’s capital as a consequence of any obligations hereunder to a
level below that which the Lender or such Person (taking into consideration the
Lender’s or such Person’s policies with respect to capital adequacy) by an
amount deemed by the Lender to be material, then from time to time, the Borrower
shall promptly pay to the Lender such additional amount or amounts as will
thereafter compensate the Lender for such reduction.
          (c) If the Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall promptly notify the Borrower of the event
by reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this subsection submitted by the Lender to the
Borrower shall be conclusive in the absence of manifest error.
          2.09 Use of Proceeds.
          The Borrower shall only utilize the proceeds from the Advance to pay
the purchase price for the Rights Offering Equity. The Advance made hereunder is
not and shall not be construed as an extension of United States Government
Federal funding associated with any specific project.
          SECTION 3. PAYMENTS; COMPUTATIONS; TAXES.
          3.01 Payments.
          (a) Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under the Loan
Documents, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to the Lender at the account set forth in
Section 3.01(b) herein not later than 5:00 p.m. (Washington, D.C. time), on the
date on which such payment shall be due. Any amounts received after such time on
any date may, in the discretion of the Lender, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. The Borrower acknowledges that it has
no rights of withdrawal from the foregoing account.
          (b) All payments should be made to the following account maintained by
the Lender:
Bank: The Bank of New York Mellon
ABA No.: 021000018
Beneficiary: For credit to 630234
Account No.: GLA/211705
Account Name: Auto Program Account
Reference: Rosemary D’Agnese 718-315-3711

-23-



--------------------------------------------------------------------------------



 



          3.02 Computations. Interest on the Advance shall be computed on the
basis of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.
          3.03 US Taxes.
          (a) Except as required by Applicable Law, all payments made by the
Borrower under this Loan Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income, or
Other Taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net or overall gross income taxes or net or
overall gross profit taxes, franchise taxes (imposed in lieu of net or overall
gross income taxes) and branch profit taxes imposed on the Lender as a result of
a present or former connection between the Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Lender’s having executed, delivered or performed its obligations or received
a payment under, or enforced, this Loan Agreement or any other Loan Document).
If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to the Lender hereunder, the
amounts so payable to the Lender shall be increased to the extent necessary to
yield to the Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Loan Agreement; provided, however, that the Borrower
shall not be required to increase any such amounts payable to the Lender with
respect to any Non-Excluded Taxes that are (i) attributable to the Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this
Section 3.03, (ii) backup withholding taxes, imposed under Section 3406 of the
Code, (iii) taxes imposed by way of withholding on net or gross income, but not
excluding such taxes arising as a result of a change in Applicable Law occurring
after (A) the date that such Person became a party to this Loan Agreement, or
(B) with respect to an assignment, acquisition, grant of a participation the
effective date of such assignment, acquisition, participation or appointment,
except to the extent that such Person’s predecessor was entitled to such
amounts, or (C) with respect to the designation of a new lending office, the
effective date of such designation, except to the extent such Person was
entitled to receive such amounts with respect to its previous lending office;
and (iv) taxes resulting from such Person’s gross negligence or willful
misconduct (collectively, and together with the taxes excluded by the first
sentence of this Section 3.03(a), “Excluded Taxes”).
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter, the Borrower shall send to the
Lender, a certified copy of an original official receipt received by the
Borrower showing payment thereof (or if an official receipt is not available,
such other evidence of payment as shall be satisfactory to such Lender). If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes required to be paid
by the Borrower under this Section 3.03 when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lender for any
incremental taxes, interest or penalties that may become payable by the Lender
as a result of any such failure. The agreements in this Section shall survive
the termination of this Loan Agreement and the payment of the Advance and all
other amounts payable hereunder.

-24-



--------------------------------------------------------------------------------



 



          (d) If the Lender (or Participant or the Lender’s assignee) is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”), such Person shall deliver to the Borrower (and, in the case
of a Participant, to the Lender from which the related participation shall have
been purchased) two original copies of either U.S. Internal Revenue Service Form
W-8BEN, Form W-8ECI and/or Form W-8IMY, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit F and a Form W-8BEN, and/or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this Loan
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Loan Agreement
(or, in the case of any Participant or the Lender’s assignee, on or before the
date such Participant purchases the related participation, or Lender’s assignee
takes its assignment, as the case may be). In addition, each Non-U.S. Lender
shall deliver such forms promptly upon (i) the obsolescence, expiration or
invalidity of any form previously delivered by such Non-U.S. Lender and (ii) the
written request of the Borrower. If the Lender (or a Participant or the Lender’s
assignee) is a “United States person” as defined in Section 7701(a)(30) of the
Code, it shall deliver a duly executed and properly completed Internal Revenue
Service Form W-9 to the Borrower at the time(s) and in the manner(s) described
above with respect to the other forms referenced in this clause (d) above
certifying that such person is exempt from United States backup withholding tax
on payments made hereunder under the Loan Documents; provided, however, that if
the Lender is an “exempt recipient” within the meaning of Treasury Regulations
section 1.6049-4(c), it shall not be required to provide a Form W-9 except to
the extent required under Treasury Regulations section 1.1441-1. Notwithstanding
any other provision of this paragraph, the Lender shall not be required to
deliver any form pursuant to this paragraph that it is not legally able to
deliver.
          (e) If the Lender is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Loan Agreement then the Lender shall deliver to the
Borrower, at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate, provided that the Lender is legally entitled
to complete, execute and deliver such documentation and in the Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of the Lender.
          (f) If the Lender determines that it has received a refund, credit, or
other reduction of taxes in respect of any Non-Excluded Taxes or Other Taxes
paid by the Borrower, which refund, credit or other reduction is directly
attributable to any Non-Excluded Taxes or Other Taxes paid by the Borrower, the
Lender shall within sixty (60) days from the date of actual receipt of such
refund or the filing of the tax return in which such credit or other reduction
results in a lower tax payment, pay over such refund or the amount of such tax
reduction to the Borrower (but only to the extent of Non-Excluded Taxes or Other
Taxes paid by the Borrower), net of all out of pocket expenses of such Person,
and without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund). Notwithstanding anything to the contrary
in this Loan Agreement, upon the request of the Lender, the Borrower agrees to
repay any amount paid over to the Borrower pursuant to the immediately preceding
sentence (plus penalties, interest, or other charges) if such Person is required
to repay such amount to the taxing Governmental Authority.

-25-



--------------------------------------------------------------------------------



 



          SECTION 4. COLLATERAL SECURITY.
          4.01 Collateral; Security Interest.
          (a) As security for the prompt and complete payment when due of the
Obligations and the performance by the Borrower of all the covenants and
obligations to be performed by it pursuant to this Loan Agreement and the other
Loan Documents, the Borrower hereby pledges and grants to the Lender a Lien on
and security interest in all of its rights, title and interest in and to all of
the following personal property wherever located and whether now or hereafter
existing and whether now owned or hereafter acquired, of every kind and
description, tangible or intangible:
     (i) all Equity Interests in GMAC owned by the Borrower (including without
limitation, uncertificated Equity Interests);
     (ii) all cash and Cash Equivalents, and all other property from time to
time deposited in any account or deposit account and the monies and property in
the possession or under the control of the Lender or any affiliate,
representative, agent or correspondent of the Lender related to any of the
property described in the preceding clause (i);
     (iii) all books, correspondence, files and other Records in the possession
or under the control of the Borrower or any other Person from time to time
acting for the Borrower that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 4.01(a) or are otherwise necessary or helpful in the collection or
realization thereof;
     (iv) all rights, title and interest of the Borrower (but not any of the
obligations, liabilities or indemnifications of the Borrower) in, to and under
the Loan Documents; and
     (v) and all products and proceeds relating to or constituting any or all of
the foregoing (clauses (i) through (iv) collectively, the “Collateral”);
in each case howsoever the Borrower’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
     The Liens granted to Lender hereinabove shall be first priority Liens on
all of the Collateral (subject to Permitted Liens and to the extent legally and
contractually permissible).
     Subject to Section 4.13 and Section 10(h), the Obligations of the Borrower
under the Loan Documents constitute recourse obligations of the Borrower, and
therefore, their satisfaction is not limited to payments from the Facility
Collateral.
          (b) With respect to each right to payment or performance included in
the Collateral from time to time, the Lien granted therein includes a continuing
security interest in (i) any supporting obligation that supports such payment or
performance and (ii) any Lien that (A) secures such right to payment or
performance or (B) secures any such supporting obligation (excluding, for the
avoidance of doubt, any cash and Cash Equivalents and other property related to
the ordinary commercial relationship between the Loan Parties and GMAC and not
to the Equity Interests in GMAC owned by the Loan Parties).

-26-



--------------------------------------------------------------------------------



 



          4.02 UCC Matters; Further Assurances. The Borrower, shall, at all
times on and after the date hereof, and at its expense, cause Uniform Commercial
Code financing statements and continuation statements to be filed in all
applicable jurisdictions as required to continue the perfection of the security
interests created by this Loan Agreement. The Borrower shall, from time to time,
at its expense and in such manner and form as the Lender may reasonably require,
execute, deliver, file and record any other statement, continuation statement,
specific assignment or other instrument or document and take any other action
that may be necessary, or that the Lender, may reasonably request, to create,
evidence, preserve, perfect or validate the security interests created hereunder
or to enable the Lender to exercise and enforce its rights hereunder with
respect to any of the Facility Collateral. The Borrower agrees that, if the
grant of a security interest in any Property to Lender requires a consent to
such grant from any other Person (other than the Borrower or any of its
Affiliates), the Borrower shall use its best efforts to procure such consent.
Without limiting the generality of the foregoing, the Borrower shall, upon the
request of the Lender, execute and file such Uniform Commercial Code financing
or continuation statements, or amendments thereto or assignments thereof, and
such other instruments or notices, as may be necessary or appropriate or as the
Lender may request. The Borrower hereby authorizes the Lender to file one or
more Uniform Commercial Code financing or continuation statements, and
amendments thereto and assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising without the signature of the
Borrower where permitted by law. A carbon, photographic or other reproduction of
this Loan Agreement or any financing statement covering the Collateral or any
part thereof shall be sufficient as a financing statement.
          4.03 Changes in Locations, Name, etc. If the Borrower shall (i) change
the location of its chief executive office/chief place of business from that
specified in Section 6.10 hereof, (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains records
with respect to the Collateral, or (iii) reincorporate or reorganize under the
laws of another jurisdiction, it shall give the Lender written notice thereof
not later than ten (10) days after such event occurs, and shall deliver to the
Lender all Uniform Commercial Code financing statements and amendments as the
Lender shall request and taken all other actions deemed reasonably necessary by
the Lender to continue its perfected status in the Collateral with the same or
better priority.
          4.04 Lender’s Appointment as Attorney-in-Fact.
          (a) The Borrower hereby irrevocably constitutes and appoints the
Lender and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Borrower and in the name of the Borrower or in its
own name, from time to time in the Lender’s discretion, for the purpose of
carrying out the terms of this Loan Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Loan Agreement, which
the Borrower is required to do hereunder but has failed to do within the time
limits required, including without limitation, to protect, preserve and realize
upon the Collateral, to file such financing statements relating to the
Collateral as the Lender at its option deems appropriate, and, without limiting
the generality of the foregoing, the Borrower hereby gives the Lender the power
and right, on behalf of the Borrower, without assent by, but with notice to, the
Borrower, if an Event of Default shall have occurred and be continuing, to do
the following:
     (i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any of the
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Lender for the
purpose of collecting any and all such moneys due with respect to any other
Collateral whenever payable;

-27-



--------------------------------------------------------------------------------



 



     (ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and
     (iii) (A) to direct any party liable for any payment under any Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against the Borrower with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection therewith, to give such
discharges or releases as the Lender may deem appropriate; and (G) in connection
with its exercise of its remedies hereunder pursuant to Sections 4.07 or 10,
generally, to sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Lender were the absolute owner thereof for all purposes, and to do, at the
Lender’s option and the Borrower’s expense, at any time, or from time to time,
all acts and things which the Lender deems necessary to protect, preserve or
realize upon the Collateral and the Lender’s Liens thereon and to effect the
intent of this Loan Agreement and the other Loan Documents, all as fully and
effectively as the Borrower might do.
The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
          (b) The Borrower also authorizes the Lender, at any time and from time
to time, to execute, in connection with the sale provided for in Section 4.07
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.
          (c) The powers conferred on the Lender are solely to protect the
Lender’s interests in the Collateral and subject to Applicable Law shall not
impose any duty upon the Lender to exercise any such powers. The Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Lender nor any of its officers,
directors, agents or employees shall be responsible to the Borrower for any act
or failure to act hereunder, except for its own gross negligence or willful
misconduct.
          4.05 Performance by the Lender of the Borrower’s Obligations. If the
Borrower fails to perform or comply with any of its agreements contained in the
Loan Documents, the Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, and the reasonable out-of-pocket
expenses of the Lender incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Post-Default Rate, shall be payable by the Borrower to the Lender on demand and
shall constitute Obligations.
          4.06 Proceeds. If an Event of Default shall occur and be continuing,
(a) all proceeds of Facility Collateral received by the Borrower consisting of
cash, checks and Cash Equivalents shall be held by the Borrower in trust for the
Lender, segregated from other funds of the Borrower, and shall forthwith upon
receipt by the Borrower be turned over to the Lender in the exact form received
by the Borrower (duly endorsed by the Borrower to the Lender, if required), and
(b) any and all such proceeds received by the Borrower will be applied by the
Lender against, the Obligations (whether matured or

-28-



--------------------------------------------------------------------------------



 



unmatured), such application to be in such order as the Lender shall elect. For
purposes hereof, proceeds shall include, but not be limited to, all principal
and interest payments, royalty payments, license fees, all prepayments and
payoffs, all dividends and distributions, sale proceeds, rents and any other
income and all other amounts received with respect to the Facility Collateral
and upon the liquidation of any Facility Collateral, all such proceeds received
by the Lender will be distributed by the Lender in such order as the Lender
shall elect. Any balance of such proceeds remaining after the Obligations shall
have been paid in full and this Loan Agreement shall have been terminated shall
be promptly paid over to the Borrower or to whomsoever may be lawfully entitled
to receive the same.
          4.07 Remedies. If a Default or Event of Default shall occur and be
continuing, the Lender may exercise, in addition to all other rights and
remedies granted to it in this Loan Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the Uniform Commercial Code, at law and in
equity. Without limiting the generality of the foregoing, the Lender, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon the Borrower or any other Person (all and each of which demands, defenses,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Facility Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Facility Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of the Lender or elsewhere
upon such terms and conditions and at prices that are consistent with the
prevailing market for similar collateral as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Lender shall act in good faith to obtain the
best execution possible under prevailing market conditions. The Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Facility Collateral so sold, free of any right or equity of redemption in
the Borrower, which right or equity is hereby waived and released. The Borrower
further agrees, at the Lender’s request, to assemble the Facility Collateral and
make it available to the Lender at places which the Lender shall reasonably
select, whether at the Borrower’s premises or elsewhere. The Lender shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Facility Collateral or in any way relating to the Facility Collateral or the
rights of the Lender hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in such order as the Lender may elect, and only after such
application and after the payment by the Lender of any other amount required or
permitted by any provision of law, including, without limitation,
Section 9-504(1)(c) of the Uniform Commercial Code, need the Lender account for
the surplus, if any, to the Borrower. To the extent permitted by Applicable Law,
each Loan Party waives all claims, damages and demands it may acquire against
the Lender arising out of the exercise by the Lender of any of its rights
hereunder. If any notice of a proposed sale or other Disposition of Facility
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other Disposition.
The Borrower shall remain liable for any deficiency (plus accrued interest
thereon) if the proceeds of any sale or other disposition of the Facility
Collateral are insufficient to pay the Obligations and the reasonable fees and
disbursements incurred by the Lender, including reasonable fees and expenses of
any attorneys employed by the Lender to collect such deficiency. Because the
Borrower recognizes that the Lender may not be able to purchase or sell all of
the Facility Collateral on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Facility
Collateral may not be liquid, the Borrower agrees that liquidation of the
Facility Collateral does not require a public purchase or sale and that a good
faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, the Lender may elect, in its sole
discretion, the time and manner of

-29-



--------------------------------------------------------------------------------



 



liquidating any Facility Collateral and nothing contained herein shall
(i) obligate the Lender to liquidate any Facility Collateral on the occurrence
of an Event of Default or to liquidate all Facility Collateral in the same
manner or on the same Business Day or (ii) constitute a waiver of any of the
Lender’s rights or remedies.
          4.08 Continuing Liability of the Borrower. The security interests
described above are granted as security only and shall not subject the Lender or
any of its assigns to, or transfer or in any way affect or modify, any
obligation, liability or indemnity of the Borrower with respect to, any of the
Facility Collateral or any transaction relating thereto. None of the Lender or
its assigns shall be required or obligated in any manner to make any inquiry as
to the nature or sufficiency of any payment received by it or the sufficiency of
any performance by any party under any such obligation, or to make any payment
or present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amount thereunder to which any such Person may
be entitled at any time.
          4.09 Limitation on Duties Regarding Preservation of Facility
Collateral. The Lender’s duty with respect to the custody, safekeeping and
physical preservation of the Facility Collateral in its possession, under
Section 9-207 of the Uniform Commercial Code or otherwise, shall be to deal with
it in the same manner as the Lender deals with similar property for its own
account. Neither the Lender nor any of its directors, officers or employees
shall be liable for failure to demand, collect or realize upon all or any part
of the Facility Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Facility Collateral upon the
request of the Borrower or otherwise.
          4.10 Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Facility Collateral are irrevocable and
powers coupled with an interest.
          4.11 Release of Security Interest Upon Satisfaction of all
Obligations. Upon termination of this Loan Agreement and repayment to the Lender
of all Obligations and the performance of all obligations under the Loan
Documents, the Lender shall release its security interest in any remaining
Facility Collateral; provided that if any payment, or any part thereof, of any
of the Obligations is rescinded or must otherwise be restored or returned by the
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or a trustee or similar officer for the
Borrower or any substantial part of its Property, or otherwise, this Loan
Agreement, all rights hereunder and the Liens created hereby shall continue to
be effective, or be reinstated, until such payments have been made.
          4.12 Partial Release of Facility Collateral. Provided that no Event of
Default shall then exist, the Lender shall, in connection with any Disposition
of any Facility Collateral permitted under this Loan Agreement (other than
Dispositions of Facility Collateral (i) between and among Loan Parties and
Pledged Entities and (ii) pursuant to any GMAC Trust Disposition), release from
the Lien of the Loan Documents the portion of the Facility Collateral Disposed
of, upon the applicable Loan Parties’ satisfaction of each of the following
conditions:
          (a) the Borrower shall provide the Lender with at least ten
(10) Business Days prior written notice of its request to obtain a release of
such Facility Collateral;
          (b) the Lender shall have received a wire transfer of immediately
available federal funds in the amount of the Net Proceeds of the Disposition,
together with (i) all accrued and unpaid interest on the amount of principal
being prepaid through and including the prepayment date; and (ii) all other sums
then due and owing under this Loan Agreement, the Note or the other Loan
Documents in connection with a partial prepayment; provided, that a wire
transfer need not be effectuated in the event of the Disposition of Facility
Collateral in connection with the GMAC Reorganization unless and until the
proceeds are remitted to the Borrower;

-30-



--------------------------------------------------------------------------------



 



          (c) the Borrower shall submit to the Lender, not less than ten
(10) Business Days prior to the date of such release, a release of Lien (and
related Loan Documents) for such Facility Collateral for execution by Lender.
Such release shall be in a form that would be satisfactory to a prudent
institutional lender. In addition, the Borrower shall provide all other
documentation the Lender reasonably requires to be delivered by the Borrower in
connection with such release, together with a certificate of a Responsible
Person of the Borrower certifying that (i) such documentation is in compliance
with all applicable Requirements of Law, and (ii) the release will not impair or
otherwise adversely affect the Liens, security interests and other rights of the
Lender under the Loan Documents not being released (or as to the parties to the
Loan Documents and property subject to the Loan Documents not being released);
and
          (d) the Lender shall have received payment of all the Lender’s
reasonable, third party costs and expenses, including reasonable counsel fees
and disbursements incurred in connection with the release of such Facility
Collateral from the Lien of the Loan Documents and the review and approval of
the documents and information required to be delivered in connection therewith.
          4.13 Option to Exchange Obligations for Rights Offering Equity. The
Borrower hereby grants to the Lender (and its successors and assigns; provided,
that such successor or assign shall not be an automobile manufacturer or any
affiliate thereof unless it is otherwise approved by the Borrower in writing),
the option (the “Option”) to exchange 100% of the Obligations for the Rights
Offering Equity in full satisfaction of such Obligations. The Option may be
exercised by the Lender at any time by providing notice to the Borrower that the
Lender is exercising such Option (the date such notice is delivered by the
Lender to the Borrower being referred to below as the “Option Exercise Date”),
and the Exchange Date shall occur on the third (3rd) Business Day after the
Option Exercise Date. On the Exchange Date, the Lender shall acquire all right,
title and interest of the Loan Parties in and to all Class B Membership
Interests in GMAC that constitute the Rights Offering Equity; provided, that, in
the event that the Borrower has made any Optional Prepayments or Mandatory
Prepayments of the Advance during the period from the Effective Date to the
Exchange Date, the Lender shall acquire the pro-rata share of the Rights
Offering Equity which corresponds to the outstanding Advance amount. For the
avoidance of doubt, if the Borrower has prepaid 25% of the Advance as of the
Exchange Date, then the Lender shall acquire 75% of the units of Class B
Membership Interests in GMAC which constitute Rights Offering Equity. For the
purposes of this Section, the term “Rights Offering Equity” shall include any
securities issued with respect to the Rights Offering Equity pursuant to a
reorganization of GMAC.
          SECTION 5. CONDITIONS PRECEDENT.
          5.01 Conditions Precedent to Advance. The obligation of the Lender to
make the Advance hereunder is subject to the satisfaction, immediately prior to
or concurrently with the making of the Advance, of the following conditions
precedent or waiver of such conditions precedent by the Lender:
          (a) Loan Agreement. The Lender shall have received this Loan
Agreement, duly executed and delivered by a Responsible Person of the Borrower.
          (b) Additional Loan Documents. The Lender shall have received the
following documents, each of which shall be satisfactory to the Lender in form
and substance:
(i) Note. The original Note, duly completed and executed; and

-31-



--------------------------------------------------------------------------------



 



     (ii) Loan Documents. Each additional Loan Document, duly executed and
delivered by a Responsible Person of each of the parties thereto.
          (c) Notice of Borrowing. The Lender shall have received a duly
executed Notice of Borrowing.
          (d) Organizational Documents. The Lender shall have received a
certificate of a Responsible Person of each Loan Party attesting to the validity
of a good standing certificate and certified copies of the charter and by-laws
(or equivalent documents) of such Person and of all corporate or other authority
for such Person with respect to the execution, delivery and performance of the
Loan Documents and each other document to be delivered by such Person from time
to time in connection herewith (and the Lender may conclusively rely on such
certificate until it receives notice in writing from the relevant Loan Party to
the contrary).
          (e) Incumbency Certificate. The Lender shall have received an
incumbency certificate of a secretary or assistant secretary of each Loan Party
certifying the names, true signatures and titles of such Person’s
representatives duly authorized to request the Advance hereunder, if applicable,
and to execute the Loan Documents and the other documents to be delivered in
connection therewith.
          (f) Other Certificates. The Lender shall have received a certificate
of a Responsible Person of each Loan Party certifying that as of the Effective
Date each of the representations and warranties set forth in this Loan Agreement
are true and accurate in all material respects (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date) and no Default or Event of Default has occurred and is
continuing.
          (g) Legal Opinion. A legal opinion of (i) in-house counsel to the Loan
Parties and (ii) U.S. counsel to the Loan Parties, each in form and substance
satisfactory to the Lender.
          (h) Facility Collateral. The Lender’s interests in the Facility
Collateral shall be perfected and of first priority in accordance with
Applicable Law (except to the extent the interests will be perfected on a
post-closing basis, as may be agreed to by the Lender), and shall be subject to
no Liens other than those created hereunder and Permitted Liens.
          (i) Filings, Registrations, Recordings. Any documents (including,
without limitation, (i) Uniform Commercial Code financing statements on Form
UCC-1 and (ii) Uniform Commercial Code financing statements on Form UCC-3
evidencing a termination of the Lender’s security interest in the Facility
Collateral granted in connection with the GM CarCo Facility) required to be
filed, registered or recorded in order to perfect the Lender’s security interest
in the Facility Collateral, shall have been properly prepared and executed for
filing (including the applicable county(ies) if the Lender determines such
filings are necessary in its reasonable discretion), registration or recording
in each office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest (or
junior lien, with respect to any portion of the Facility Collateral subject to a
Permitted Lien).
          (j) Searches. The Lender shall have received the results of a recent
lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements or other filings or recordations should be made to evidence
or perfect security interests in the Facility Collateral, and such search shall
reveal no liens on any of the Facility Collateral, except for Permitted Liens,
and shall in all cases be satisfactory to the Lender.

-32-



--------------------------------------------------------------------------------



 



          (k) Lien Releases. With respect to the Facility Collateral on which
the Lender will have a first priority security interest, evidence that all
then-existing Liens thereon (except Permitted Liens) have been released or will
be released simultaneously with the funding of the Advance.
          (l) Reserved.
          (m) Fees and Expenses. The Lender shall have received all fees and
expenses required to be paid by the Borrower on or prior to the Effective Date,
including, but not limited to, counsel fees.
          (n) Financial Statements. The Lender shall have received the financial
statements referenced in Section 6.02 for the quarter ended September 30, 2008
and year ended December 31, 2007.
          (o) Consents, Licenses, Approvals, etc. The Lender shall have received
copies certified by each Loan Party of all consents, licenses and approvals, if
any, including, but not limited to, consent and approvals of all relevant
shareholders and members required in connection with the execution, delivery and
performance by each Loan Party of, and the validity and enforceability of, the
Loan Documents, which consents, licenses and approvals shall be in full force
and effect.
          (p) Insurance. The Lender shall have received evidence in form and
substance satisfactory to the Lender showing compliance by each Loan Party as of
the Effective Date with Section 7.06 hereof, to the extent applicable to such
Loan Party.
          (q) Litigation. There shall exist no action, suit, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries
pending or threatened before any Governmental Authority that (i) could have a
Material Adverse Effect or (ii) purports to challenge the legality, validity or
enforceability of any Loan Document or the consummation of the transaction
contemplated hereby.
          (r) Pledged Equity. With respect to the Collateral (as defined in the
Equity Pledge Agreement) pledged to the Lender under the Equity Pledge
Agreement, (i) the Pledgor shall have complied with Sections 2.3 and 2.4 of the
Equity Pledge Agreement, and (ii) the Lender shall have received an
Acknowledgment and Consent, substantially in the form of Exhibit B, duly
executed by each Pledged Entity (an “Acknowledgement and Consent”). In addition,
the Lender shall have received evidence that the registries of ownership
interests for all uncertificated Pledged Equity reflects the Lender’s security
interests in the Pledged Equity.
          (s) Pledged Entity. The Borrower and the Pledgors shall deliver to the
Lender a good standing certificate for each Pledged Entity and copies of the
certificate of formation, articles of incorporation, by-laws and operating
agreement (or equivalent documents) of such Pledged Entity, as the Lender may
reasonably require.
          (t) Pledged Equity Consents. To the extent required, the Lender shall
have received all required approvals and consents to the pledge of the Pledged
Equity to the Lender duly executed by each creditor, joint venture partner,
regulatory body and any other Person or Governmental Authority with such
approval and consent rights.
          (u) Reserved.

-33-



--------------------------------------------------------------------------------



 



          (v) Reserved.
          (w) Accuracy of Information. Both immediately prior to the making of
the Advance and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by each Loan party in Section 6
hereof, and by each Loan Party in each of the other Loan Documents, shall be
true and complete on and as of the date of the making of the Advance in all
material respects with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date). At the request of
the Lender, the Lender shall have received an officer’s certificate signed by a
Responsible Person of the Borrower certifying as to the truth and accuracy of
the above, which certificate shall be in form and substance acceptable to the
Lender in its sole, reasonable discretion.
          (x) Maximum Loan Amount. The aggregate principal amount of the Advance
funded hereunder shall not exceed the Maximum Loan Amount.
          (y) Due Diligence Review. Subject to the Lender’s right to perform one
or more Due Diligence Reviews pursuant to Section 11.16 hereof, the Lender shall
have completed its due diligence review of such documents, records, agreements,
instruments or information relating to the Advance as the Lender in its
reasonable discretion deems appropriate to review and such review shall be
satisfactory to the Lender in its reasonable discretion.
          (z) Reserved.
          (aa) Other Documents. The Lender or its designee shall have received
any other documents reasonably requested by the Lender and the Borrower shall
have provided such documents within a reasonable period of time after such
request.
          (bb) Other Conditions. Each Loan Party shall have performed (to the
satisfaction of the Lender) all other conditions to the making of the Advance
requested by the Lender.
          (cc) GMAC Consents. The Common Holders of the Class A Membership
Interests of GMAC and holders of the Class C Membership Interests of GMAC shall
have consented in writing to the pledge to Lender of the Class B Membership
Interests and the Preferred Membership Interests pursuant to the Loan Documents;
          (dd) Warrant Agreement. As additional consideration for the Lender to
enter into this Loan Agreement and the GM CarCo Facility, the Borrower and the
Lender have entered into the Warrant Agreement and the Borrower has issued the
Warrant to the Lender in accordance with the terms of such Warrant Agreement.
          (ee) Debt-for-Equity Exchange. Cerberus ResCap Financing, LLC (or its
applicable affiliate) and the Borrower shall each have converted 100% of their
respective participation interests in GMAC’s senior secured credit facility with
Residential Funding Company, LLC and GMAC Mortgage, LLC, dated June 4, 2008, to
Common Membership Interests.
          (ff) Preemptive Rights. No Common Holder of Common Membership
Interests of GMAC shall have any preemptive rights under Section 12.3 of the
GMAC Operating Agreement in respect of the Rights Offering Equity.

-34-



--------------------------------------------------------------------------------



 



The request for the Advance hereunder shall constitute a certification by the
Borrower to the effect set forth in this Section (both as of the date of such
notice, request or confirmation and as of the date of such borrowing).
          SECTION 6. REPRESENTATIONS AND WARRANTIES. Each Loan Party, as
applicable, represents and warrants to the Lender that as of the Effective Date
and as of the Funding Date:
          6.01 Existence. Each Loan Party (a) is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.
          6.02 Financial Condition. The Borrower has heretofore furnished to the
Lender a copy of its audited Consolidated balance sheets as at December 31,
2007, with the opinion thereon of an independent auditor, a copy of which has
been provided to the Lender. The Borrower has also heretofore furnished to the
Lender the related Consolidated statements of income and retained earnings and
of cash flows for the Borrower and its Consolidated Subsidiaries for its most
recent fiscal year for which financial statements are required to be delivered
pursuant to Section 7.01(c), setting forth in comparative form the same
information for the previous year. All such financial statements are materially
complete and correct and fairly present the Consolidated financial condition of
the Borrower and its Consolidated Subsidiaries and the Consolidated results of
their operations for the fiscal year ended on said date, all in accordance with
GAAP applied on a consistent basis. There are no liabilities, contingent or
otherwise, as of the Effective Date, known to any Loan Party and not disclosed
in the most recently publicly filed financial statements or in the footnotes
thereto (or as otherwise disclosed to the Lender prior to the Effective Date),
that involve a material amount.
          6.03 Litigation. Except as set forth on Schedule 6.03 hereto or
otherwise disclosed by a Responsible Person in writing to the Lender from time
to time, there are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against any Loan Party or
any of their Subsidiaries or affecting any of the property thereof before any
Governmental Authority, (i) as to which individually or in the aggregate there
is a reasonable likelihood of an adverse decision which could reasonably be
expected to have a Material Adverse Effect or (ii) which questions the validity
or enforceability of this Loan Agreement or any of the other Loan Documents or
any action to be taken in connection with the transactions contemplated hereby
or thereby and could reasonably be expected to have a Material Adverse Effect or
adverse decision.
          6.04 No Breach. Neither the execution and delivery of the Loan
Documents nor the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will (a) conflict with or
result in a breach of (i) the charter, by laws, operating agreement or similar
organizational document of any Loan Party, (ii) any Requirement of Law, (iii)
any Applicable Law, rule or regulation, or any order, writ, injunction or decree
of any Governmental Authority, (iv) any material Contractual Obligation to which
any Loan Party, or any of their Subsidiaries, is a party or by which any of them
or any of their Property is bound or to which any of them or any of their
Property is subject, or (b) constitute a default under any such Contractual
Obligation, or (c) (except for the Liens created pursuant to this Loan Agreement
and Permitted Liens) result in the creation or imposition of any

-35-



--------------------------------------------------------------------------------



 



Lien upon any property of any Loan Party or any of their Subsidiaries, pursuant
to the terms of any such agreement or instrument. The Loan Parties shall not be
deemed to be in breach of this Section 6.04, clauses (a)(iv) and (b) to the
extent that any intercompany agreements that are Existing Agreements do not
satisfy the criteria of clause (iv) of the definition of Permitted Investments.
          6.05 Action, Binding Obligations. Each Loan Party has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Loan Documents to which it is a party;
the execution, delivery and performance by each Loan Party of each of the Loan
Documents to which it is a party has been duly authorized by all necessary
corporate or other action on its part; and each Loan Document has been duly and
validly executed and delivered by each Loan Party and constitutes a legal, valid
and binding obligation of all of the Loan Parties, enforceable against all of
the Loan Parties in accordance with its terms, subject to the Bankruptcy
Exceptions.
          6.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority, or any other Person,
are necessary for the execution, delivery or performance by each Loan Party of
the Loan Documents to which it is a party for the legality, validity or
enforceability thereof, except for filings and recordings or other actions in
respect of the Liens created pursuant to this Loan Agreement unless the same has
already been obtained and provided to the Lender.
          6.07 Taxes. Each Loan Party and its Subsidiaries have filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all Federal and material State and local taxes
due pursuant to such returns or pursuant to any assessment received by any of
them, except for any such taxes, if any, that are being appropriately contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves have been provided. The charges, accruals and
reserves on the books of each Loan Party and its Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of such Loan Party,
adequate. Any taxes, fees and other governmental charges payable by any Loan
Party in connection with the Advance and the execution and delivery of the Loan
Documents have been paid.
          6.08 Investment Company Act. None of the Loan Parties is required to
register as an “investment company”, or is a company “controlled” by a Person
required to register as an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. No Loan Party is subject to any
Federal or state statute or regulation which limits its ability to incur
Indebtedness.
          6.09 No Default. Neither any Loan Party nor any of its Subsidiaries is
in default under or with respect to any of their Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
          6.10 Chief Executive Office; Chief Operating Office. The chief
executive office and the chief operating office on the Effective Date for each
Loan Party is located at the location set forth on Schedule 6.10 hereto.
          6.11 Location of Books and Records. The location where the Loan
Parties keep their books and records including all Records relating to their
business and operations and the Facility Collateral are located in the locations
set forth in Schedule 6.11.

-36-



--------------------------------------------------------------------------------



 



          6.12 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished by or on behalf of any Loan Party
to the Lender or its agents or representatives in connection with the
negotiation, preparation or delivery of this Loan Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading, it being understood that in the case of projections, such
projections are based on reasonable estimates, on the date as of which such
information is stated or certified. All information furnished after the date
hereof by or on behalf of any Loan Party to the Lender in connection with this
Loan Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified. There is no fact known
to a Responsible Person of any Loan Party that, after due inquiry, could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Lender for use in connection with the transactions contemplated hereby or
thereby.
          6.13 Material Agreements. Set forth on Schedule 6.13 is a complete and
accurate list as of the date hereof of all Existing Agreements of the Loan
Parties filed by, or incorporated in, the Borrower’s 2008 SEC filings.
          6.14 ERISA. Any Benefit Plan which is intended to be a tax-qualified
plan of any Loan Party has received a favorable determination letter and such
Loan Party does not know of any reason why such letter should be revoked. The
Loan Parties and each of their respective ERISA Affiliates are in material
compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. (a) As of December 31,
2007, no ERISA Event has occurred that could reasonably be expected to result in
liability to any Loan Party or any ERISA Affiliate in excess of $2,000,000,000,
(b) as of the Effective Date, no ERISA Event other than a determination that a
Plan is “at risk” (within the meaning of Section 302 of ERISA) has occurred or
is reasonably likely to occur that could reasonably be expected to result in
liability to any Loan Party or ERISA Affiliate in excess of $2,000,000,000,
(c) as of December 31, 2007, the present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of December 31, 2007, exceed the fair
market value of the assets of such Plan, and the present value of all benefit
liabilities of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of
December 31, 2007, exceed the fair market value of the assets of all such
underfunded Plans, (d) as of December 31, 2007, the Loan Parties do not have
post-retirement medical liability in excess of $60,000,000,000 based on the
actuarial assumptions set forth in the Loan Party’s financial statements under
GAAP as of December 31, 2007, and (e) as of the Effective Date, there is not,
and there is not reasonably expected to be, any withdrawal liability from, or
any obligation or liability (direct or indirect) with respect to, any
Multiemployer Plan. The representations set forth in the preceding two sentences
of this Section 6.14 shall continue to be true and correct on each day that the
Advance is outstanding pursuant to the Loan Agreement except to the extent that
any such change or failure when aggregated with all other changes or failures in
the preceding two sentences of this Section 6.14, would not be reasonably
expected to result in a Material Adverse Effect. There are no Plans or other
arrangements which would result in the payment to any employee, former employee,
individual consultant or director of any amounts or benefits upon the
consummation of the transactions contemplated herein or the exercise of the
Lender of any right or remedy contemplated herein. Assets of the Loan Parties or
any ERISA Affiliate are not “plan assets” within the meaning of the DOL
Regulation Section 2510.3-101 as amended by section 3(42) of ERISA.

-37-



--------------------------------------------------------------------------------



 



          6.15 Expense Policy. The Borrower has commenced steps necessary to
ensure that (a) the Expense Policy conforms to the requirements set forth herein
and (b) the Borrower and its Subsidiaries are in compliance with the Expense
Policy.
          6.16 Subsidiaries. All of the Subsidiaries of each Loan Party at the
date hereof are listed on Schedule 6.16, which schedule sets forth the name and
jurisdiction of formation of each of their Subsidiaries and, as to each such
Subsidiary, the percentage of each class of Equity Interests owned by each Loan
Party or any of their Subsidiaries except as set forth on Schedule 6.16.
          6.17 Reserved.
          6.18 Fraudulent Conveyance. Each Loan Party acknowledges that it will
benefit from the Advance contemplated by this Loan Agreement. No Loan Party is
incurring Indebtedness or transferring any Facility Collateral with any intent
to hinder, delay or defraud any of its creditors.
          6.19 USA PATRIOT Act.
          (a) Each Loan Party represents and warrants that neither it nor any of
its respective Affiliates over which it exercises management control (a
“Controlled Affiliate”) is a Prohibited Person, and such Controlled Affiliates
are in compliance with all applicable orders, rules, regulations and
recommendations of OFAC.
          (b) Each Loan Party represents and warrants that neither it nor any of
its members, directors, officers, employees, parents, Subsidiaries or
Affiliates: (1) are subject to U.S. or multilateral economic or trade sanctions
currently in force; (2) are owned or controlled by, or act on behalf of, any
governments, corporations, entities or individuals that are subject to U.S. or
multilateral economic or trade sanctions currently in force; (3) is a Prohibited
Person or is otherwise named, identified or described on any blocked persons
list, designated nationals list, denied persons list, entity list, debarred
party list, unverified list, sanctions list or other list of individuals or
entities with whom U.S. persons may not conduct business, including but not
limited to lists published or maintained by OFAC, lists published or maintained
by the U.S. Department of Commerce, and lists published or maintained by the
U.S. Department of State.
          (c) None of the Facility Collateral are traded or used, directly or
indirectly by a Prohibited Person or organized in a Prohibited Jurisdiction.
          (d) Each Loan Party has established an anti-money laundering
compliance program as required by all applicable anti-money laundering laws and
regulations, including without limitation the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA PATRIOT Act”) (collectively, the
“Anti-Money Laundering Laws”).
          6.20 Embargoed Person. As of the date hereof and at all times
throughout the term of this Loan Agreement, (a) none of any Loan Party’s funds
or other assets constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or regulations promulgated thereunder or executive
order relating thereto (which for the avoidance of doubt shall include but shall
not be limited to (i) Executive Order No. 13224, effective as of

-38-



--------------------------------------------------------------------------------



 



September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the USA PATRIOT
Act, with the result that the investment in the Borrower (whether directly or
indirectly), is prohibited by law or the Advance is in violation of law
(“Embargoed Person”)); (b) no Embargoed Person has any interest of any nature
whatsoever in it with the result that the investment in it (whether directly or
indirectly), is prohibited by law or the Advance is in violation of law;
(c) none of its funds have been derived from any unlawful activity with the
result that the investment in it (whether directly or indirectly), is prohibited
by law or the Advance is in violation of law; and (d) neither it nor any of its
Affiliates (i) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (ii) engages or will engage in any dealings or transactions, or
be otherwise associated, with any such “blocked person”. For purposes of
determining whether or not a representation with respect to any indirect
ownership is true or a covenant is being complied with under this Section 6.20,
no Loan Party shall be required to make any investigation into (i) the ownership
of publicly traded stock or other publicly traded securities or (ii) the
ownership of assets by a collective investment fund that holds assets for
employee benefit plans or retirement arrangements.
          6.21 Borrowing for Own Benefit. The Loan Parties are the ultimate
beneficiaries of this Loan Agreement and the Advance to be received hereunder.
The Borrower will use the proceeds of the Advance solely as set forth in
Section 2.09 and the use of the Advance will comply with all Applicable Laws,
including money laundering laws. No portion of the Advance is to be used, for
the “purpose of purchasing or carrying” any “margin stock” as such terms are
used in Regulations U and X of the Board, as amended, and the Borrower is not
engaged in the business of extending credit to others for such purpose.
          6.22 Indebtedness. No Loan Party has incurred any Indebtedness other
than Permitted Indebtedness. The Indebtedness set forth on Schedule 6.22 is a
complete and accurate list as of the date hereof of all existing material
Indebtedness, excluding intercompany Indebtedness of each Loan Party, showing
the parties and amendments and modifications thereto. Other than as set forth on
Schedule 6.22, as of the date hereof, each contract related to existing
Indebtedness of each Loan Party, excluding intercompany Indebtedness (i) is in
full force and effect and is binding upon and enforceable against each Loan
Party that is a party thereto and, to the knowledge of the Loan Parties, all
other parties thereto in accordance with its terms, (ii) has not been otherwise
amended or modified, except as set forth on Schedule 6.22, and (iii) is not in
default due to the action of any Loan Party or, to the knowledge of any Loan
Party, any other party thereto, except to the extent any such defaults would not
reasonably be expected to have a Material Adverse Effect.
          6.23 Labor Matters. (a) There are no strikes against any Loan Party
pending or, to the knowledge of any Loan Party, threatened; (b) hours worked by
and payment made to employees of each Loan Party have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from each Loan Party on account of
employee health and welfare benefits, or health or welfare benefits to any
former employees of any Loan Party or for which any Loan Party has any liability
or obligation have been paid or accrued as a liability on the books of such Loan
Party in accordance with GAAP, except where the failure to make or accrue such
payments could not reasonably be expected to have a Material Adverse Effect.
          6.24 Survival of Representations and Warranties. Each Loan Party
agrees that all of the representations and warranties of such Loan Party set
forth in this Section 6 and elsewhere in this Loan Agreement and in the other
Loan Documents shall survive for so long as any amount remains owing to the
Lender under this Loan Agreement or any of the other Loan Documents by any Loan
Party. All representations, warranties, covenants and agreements made in this
Loan Agreement or in the other Loan Documents by each Loan Party shall be deemed
to have been relied upon by the Lender notwithstanding any investigation
heretofore or hereafter made by the Lender or on their behalf.

-39-



--------------------------------------------------------------------------------



 



          6.25 Representations Concerning the Facility Collateral. Each Loan
Party represents and warrants to the Lender that as of each day that the Advance
is outstanding pursuant to this Loan Agreement:
          (a) No Loan Party has assigned, pledged, conveyed, or encumbered any
Facility Collateral to any other Person (other than Permitted Liens) and
immediately prior to the pledge of any such Facility Collateral, a Loan Party
was the sole owner of such Facility Collateral and had good and marketable title
thereto, free and clear of all Liens (other than Permitted Liens), and no
Person, other than the Lender has any Lien (other than Permitted Liens) on any
Facility Collateral. No security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering all or any part
of the Facility Collateral which has been signed by any Loan Party or which any
Loan Party has authorized any other Person to sign or file or record, is on file
or of record with any public office, except such as may have been filed by or on
behalf of a Loan Party in favor of the Lender pursuant to the Loan Documents or
in respect of applicable Permitted Liens.
          (b) The provisions of the Loan Documents are effective to create in
favor of the Lender a valid security interest in all right, title, and interest
of each Loan Party in, to and under the Facility Collateral, subject only to
applicable Permitted Liens.
          (c) Upon (i) the filing of termination statements on Form UCC-3 naming
the Lender as “Secured Party” and each Pledgor as “Debtor”, evidencing the
termination of the security interest in the Facility Collateral granted in
connection with the GM CarCo Facility, in the jurisdictions and recording
offices listed on Schedule 6.25 attached hereto, (ii) the filing of financing
statements on Form UCC-1 naming the Lender as “Secured Party” and each Loan
Party as “Debtor”, and describing the Facility Collateral, in the jurisdictions
and recording offices listed on Schedule 6.25 attached hereto, and (iii) where
any Facility Collateral constitutes certificated Pledged Equity Interests,
delivery in the State of New York by the Borrower to the Lender of all such
certificated Pledged Equity together with stock powers with respect thereto in
blank, the security interests granted hereunder in the Facility Collateral will
constitute perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of the applicable Loan Party
in, to and under such Facility Collateral which can be perfected by filing under
the Uniform Commercial Code or by delivery of certificated Pledged Equity in the
State of New York, subject to applicable Permitted Liens.
          (d) Each Loan Party has and will continue to have the full right,
power and authority, to pledge the Facility Collateral, and the pledge of the
Facility Collateral may be further assigned without any requirement.
          (e) All Equity Interests in GMAC owned by the Borrower and its
Subsidiaries have been pledged to the Lender to secure the Obligations pursuant
to this Loan Agreement or the Equity Pledge Agreement.
          6.26 Reserved.
          6.27 JV Agreements.
          (a) Set forth on Schedule 6.27 is a complete and accurate list as of
the date hereof of all JV Agreements, showing the parties and the dates of
amendments and modifications thereto.

-40-



--------------------------------------------------------------------------------



 



          (b) Each JV Agreement (i) is in full force and effect and is binding
upon and enforceable against each party thereto, (ii) has not been otherwise
amended or modified, except as set forth on Schedule 6.27, and (iii) is not in
default and no event has occurred that, with the passage of time and/or the
giving of notice, or both, would constitute a default thereunder, except to the
extent any such default would not reasonably be expected to have a Material
Adverse Effect.
          SECTION 6A REPRESENTATION AND WARRANTY OF THE LENDER.
          The Lender represents and warrants to the Borrower that, as of the
Effective Date, there is no substantial certainty that the option granted to the
Lender in Section 4.13 will be exercised.
          SECTION 7. AFFIRMATIVE AND FINANCIAL COVENANTS OF THE LOAN PARTIES.
          Each Loan Party covenants and agrees with the Lender that, so long as
the Advance is outstanding and until payment in full of all Obligations:
          7.01 Financial Statements. The Borrower shall deliver to the Lender:
          (a) as soon as available and in any event within (i) forty-five
(45) days after the end of each month, the unaudited Consolidated statements of
cash flow for the Borrower and its Consolidated Subsidiaries (including the Loan
Parties) for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures for the
previous year and (ii) fifteen (15) days following the end of each calendar
month, Consolidated monthly management reports prepared by the Borrower with
respect to the Borrower and its Consolidated Subsidiaries. The management
reports shall be certified to in the monthly certificate delivered by the
Borrower as provided in the last paragraph of Section 7.01;
          (b) as soon as available and in any event within sixty (60) days after
the end of each of the first three quarterly fiscal periods of each fiscal year
of the Borrower, the Consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries (including the Loan Parties) as at the end of such
period and the related unaudited Consolidated statements of income and retained
earnings and of cash flows for the Borrower and its Consolidated Subsidiaries
(including the Loan Parties) for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year;
          (c) as soon as available and in any event within ninety (90) days
after the end of each fiscal year of the Borrower, the Consolidated balance
sheets of the Borrower and its Consolidated Subsidiaries (including the Loan
Parties) as at the end of such fiscal year and the related Consolidated
statements of income and retained earnings and of cash flows for the Borrower
and its Consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall state that said Consolidated financial statements
fairly present the Consolidated financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries (including the Loan Parties) at
the end of, and for, such fiscal year in accordance with GAAP;
          (d) as soon as reasonably possible after receipt by the subject Loan
Party, a copy of any material report that may be prepared and submitted by such
Loan Party’s independent certified public accountants at any time;

-41-



--------------------------------------------------------------------------------



 



          (e) from time to time such other information regarding the financial
condition, operations, or business of any Loan Party as the Lender may
reasonably request;
          (f) promptly upon their becoming available, copies of such other
financial statements and reports, if any, as any Loan Party may be required to
publicly file with the Securities and Exchange Commission or any similar or
corresponding governmental commission, department or agency substituted
therefor, or any similar or corresponding governmental commission, department,
board, bureau, or agency, federal or state;
          (g) as soon as reasonably possible, and in any event within five
(5) Business Days after a Responsible Person of a Loan Party knows or has reason
to believe, that any of the events or conditions specified below with respect to
any Plan or Multiemployer Plan has occurred or exists, a statement signed by a
Responsible Person of the relevant Loan Party setting forth details respecting
such event or condition and the action, if any, that such Loan Party or its
ERISA Affiliate proposes to take with respect thereto (and a copy of any report
or notice required to be filed with or given to PBGC by such Loan Party or an
ERISA Affiliate with respect to such event or condition):
     (i) any Reportable Event (provided that a failure to meet the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA, including,
without limitation, the failure to make on or before its due date a required
installment under the Code or ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code); and
any request for a waiver under Section 412(d) of the Code for any Plan;
     (ii) the distribution under Section 4041(c) of ERISA of a notice of intent
to terminate any Plan or any action taken by any Loan Party or an ERISA
Affiliate to terminate any Plan;
     (iii) the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by any Loan Party or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;
     (iv) the complete or partial withdrawal from a Multiemployer Plan by any
Loan Party or any ERISA Affiliate that results in liability under Section 4201
or 4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Loan Party or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;
     (v) the institution of a proceeding by a fiduciary of any Multiemployer
Plan against any Loan Party or any ERISA Affiliate to enforce Section 515 of
ERISA, which proceeding is not dismissed within thirty (30) days; and
     (vi) any violation of section 401(a)(29) of the Code; and
          (h) as soon as available and in any event within thirty (30) days
after the end of each of the first quarterly fiscal period of each fiscal year
of the Borrower commencing in the year 2010, updated Schedules to this Loan
Agreement, which shall be true, accurate and complete in all material respects
as of the last Business Day of such fiscal period.

-42-



--------------------------------------------------------------------------------



 



          The Borrower will furnish to the Lender, at the time it furnishes each
set of financial statements pursuant to paragraphs (a), (b) and (c) above, a
certificate of a Responsible Person of the Borrower in the form of Exhibit E,
wherein such Responsible Person shall certify that, (i) said Consolidated
financial statements fairly present the Consolidated financial condition and
results of operations of the Borrower and its Subsidiaries (including the Loan
Parties) in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end audit adjustments and the absence
of footnotes if applicable), except with respect to the monthly management
reports and statements of cash flow delivered pursuant to Section 7.01(a) to
which the foregoing clause (i) certification does not apply, (ii) to the best of
such Responsible Person’s knowledge, each Loan Party during such fiscal period
or year has observed or performed all of its covenants and other agreements in
all material respects, is in compliance with the representations and warranties
in this Loan Agreement and the other Loan Documents and has satisfied every
material condition contained in this Loan Agreement and the other Loan Documents
to be observed, performed or satisfied by them, and that such Responsible Person
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate (and, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
the Borrower has taken or proposes to take with respect thereto) and (iii) that
it is in compliance with the financial covenants set forth by the President’s
Designee pursuant to Section 7.03 and shall include calculations necessary to
demonstrate such compliance to the reasonable satisfaction of the Lender.
          7.02 Reporting Requirements. The relevant Loan Party shall deliver
written notice to the Lender of the following:
          (a) Defaults. Promptly after a Responsible Person or any officer of a
Loan Party with a title of at least executive vice president becomes aware of
the occurrence of any Default or Event of Default, or any event of default under
any publicly filed material agreement;
          (b) Litigation. Promptly after a Responsible Person or an attorney in
the general counsel’s office of such Loan Party obtains knowledge of any action,
suit or proceeding instituted by or against such Loan Party or any of its
Subsidiaries in any federal or state court or before any commission, regulatory
body or Governmental Authority in which the amount in controversy, in each case,
is an amount equal to $100,000,000 or more, such Loan Party shall furnish to the
Lender notice of such action, suit or proceeding;
          (c) Material Adverse Effect on Facility Collateral. Promptly upon any
Loan Party becoming aware of any default or any event or change in circumstances
related to any Facility Collateral which, in each case, could reasonably be
expected to have a Material Adverse Effect;
          (d) Change of Control. The Borrower shall furnish the Lender notice of
any Change of Control prior to the occurrence of such event;
          (e) Judgment. Promptly upon the entry of a judgment or decree against
any Loan Party or any of its Subsidiaries in an amount in excess of $50,000,000;
          (f) Insurance. Promptly upon any material change in the insurance
coverage required of any Loan Party or any other Person pursuant to any Loan
Document, with copy of evidence of same attached;
          (g) Change in Accounting Policies. Simultaneously with the delivery of
the financial information required pursuant to Section 7.01(b) or 7.01(c), any
material change in accounting policies or financial reporting practices of the
Borrower or any of its Consolidated Subsidiaries (including the Loan Parties)
since the delivery of the latest financial information required under such
sections;

-43-



--------------------------------------------------------------------------------



 



          (h) Organizational Documents. Subject to Section 8.06, each Loan Party
shall furnish the Lender notice of any material amendment to such Loan Party’s
organizational documents and copies of such amendments;
          (i) Reserved;
          (j) Liquidity. On every other Monday (or if such day is not a Business
Day, the next succeeding Business Day), beginning on the second Monday after the
Effective Date, the Borrower shall deliver to the Lender a bi-weekly liquidity
status report, detailing, with respect to each Loan Party and its Subsidiaries
(on a Consolidated basis): (i) the current liquidity profile; (ii) expected
liquidity needs; (iii) any material changes in their business since the date of
the last status report; (iv) any transfer, sale, pledge or other Disposition of
any material asset since the date of the last status report; and (v) any changes
to their capital structure in a form agreed to between the parties;
          (k) Expense Policy. Within fifteen (15) days after the conclusion of
each calendar month, beginning with the month in which the Effective Date
occurs, the Borrower shall deliver to the Lender a certification signed by a
Responsible Person of the Borrower and its Subsidiaries that (i) the Expense
Policy conforms to the requirements set forth herein; (ii) the Borrower and its
Subsidiaries are in compliance with the Expense Policy; and (iii) there have
been no material amendments to the Expense Policy or deviations from the Expense
Policy other than those that have been disclosed to and approved by the Lender.
The requirement to deliver the certification referenced in this Section 7.02(k)
shall commence with the calendar month ending January 31, 2009, and may be
qualified as to the best of such Responsible Person’s knowledge after due
inquiry and investigation.; and
          (l) Reserved.
Each notice pursuant to this Section 7.02 shall be accompanied by a certificate
signed by a Responsible Person of the relevant Loan Party setting forth details
of the occurrence referred to therein and stating what action such Loan Party
has taken or proposes to take with respect thereto.
          7.03 Financial Covenants. The Loan Parties shall, at all times
following March 31, 2009, comply with such financial covenants as may be
required by the President’s Designee in his/her sole discretion, based on the
Restructuring Plan Report and any other information that the President’s
Designee deems relevant. The Loan Parties shall cooperate with the Lender to
amend this Loan Agreement as necessary in order to reflect such financial
covenants.
          7.04 Existence, Etc. Each Loan Party shall:
          (a) preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises;
          (b) comply with the requirements of all Applicable Laws, rules,
regulations and orders of Governmental Authorities if failure to comply with
such requirements could be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;
          (c) keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, and maintain
adequate accounts and reserves for all taxes (including income taxes), all
depreciation, depletion, obsolescence and amortization of its properties, all
contingencies, and all other reserves;

-44-



--------------------------------------------------------------------------------



 



          (d) not move its chief executive office or chief operating office from
the addresses referred to in Schedule 6.10 unless it shall have provided the
Lender not less than thirty (30) days prior written notice of such change;
          (e) pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained. Each Loan Party and its Subsidiaries shall file on a timely basis
all federal, and material state and local tax and information returns, reports
and any other information statements or schedules required to be filed by or in
respect of it where the failure to file would reasonably be expected to have a
Material Adverse Effect;
          (f) keep in full force and effect the provisions of its charter
documents, by-laws, operating agreements or similar organizational documents;
and
          (g) keep in full force and effect all agreements and instruments by
which it or any of its properties may be bound and all applicable decrees,
orders and judgments, in each case in such manner that a Material Adverse Effect
will not result.
          7.05 Use of Proceeds. The Borrower will use the proceeds of the
Advance as set forth in Section 2.09.
          7.06 Maintenance of Property; Insurance.
          (a) Each Loan Party shall keep all property useful and necessary in
its business in good working order and condition.
          (b) Each Loan Party shall maintain errors and omissions insurance and
blanket bond coverage in such amounts as are in effect on the Effective Date (as
disclosed to the Lender in writing except in the event of self-insurance) and
shall not reduce such coverage without the written consent of the Lender, and
shall also maintain such other insurance with financially sound and reputable
insurance companies, and with respect to property and risks of a character
usually maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities. Notwithstanding anything to the
contrary in this Section 7.06(b), to the extent that any Loan Party is engaged
in self-insurance with respect to any of its property as of the Effective Date,
such Loan Party may, if consistent with past practices, continue to engage in
such self-insurance throughout the term of this Loan Agreement; provided, that
the Loan Parties shall promptly obtain third party insurance that conforms to
the criteria in this Section 7.06(b) at the request of the Lender.
          (c) Each Loan Party shall use its best efforts to protect the
Intellectual Property that is material to the conduct of its business in a
manner that is consistent with the value of such Intellectual Property.
          7.07 Further Identification of Facility Collateral. Each Loan Party
will furnish to the Lender from time to time statements and schedules further
identifying and describing the Facility Collateral and such other reports in
connection with the Facility Collateral as the Lender may reasonably request,
all in reasonable detail.

-45-



--------------------------------------------------------------------------------



 



          7.08 Defense of Title. Each Loan Party warrants and will defend the
right, title and interest of the Lender in and to all Facility Collateral
against all adverse claims and demands of all Persons whomsoever, subject to the
rights of holders of any Permitted Lien.
          7.09 Preservation of Facility Collateral. Each Loan Party shall do all
things necessary to preserve the Facility Collateral so that the Facility
Collateral remains subject to a first priority perfected security interest
hereunder. Without limiting the foregoing, each Loan Party will comply with all
Applicable Laws, rules and regulations of any Governmental Authority applicable
to such Loan Party or relating to the Facility Collateral and will cause the
Facility Collateral to comply, with all Applicable Laws, rules and regulations
of any such Governmental Authority, except where failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No Loan Party will
allow any default to occur for which any Loan Party is responsible under any
Loan Documents and each Loan Party shall fully perform or cause to be performed
when due all of its obligations under the Loan Documents.
          7.10 Maintenance of Papers, Records and Files.
          (a) Each Loan Party will maintain all Records in good and complete
condition and preserve them against loss or destruction, all in accordance with
industry and customary practices.
          (b) Each Loan Party shall collect and maintain or cause to be
collected and maintained all Records relating to its business and operations and
the Facility Collateral in accordance with industry custom and practice,
including those maintained pursuant to the preceding subsection, and all such
Records shall be in the possession of the Loan Parties or reasonably obtainable
upon the request of the Lender unless the Lender otherwise approves.
          (c) For so long as the Lender has an interest in or Lien on any
Facility Collateral, each Loan Party will hold or cause to be held all related
Records in trust for the Lender. Each Loan Party shall notify, or cause to be
notified, every other party holding any such Records of the interests and Liens
granted hereby.
          7.11 Maintenance of Licenses. Each Loan Party shall (i) maintain all
licenses, permits, authorizations or other approvals necessary for such Loan
Party to conduct its business and to perform its obligations under the Loan
Documents, (ii) remain in good standing under the laws of the jurisdiction of
its organization, and in each other jurisdiction where such qualification and
good standing are necessary for the successful operation of such Loan Party’s
business, and (iii) shall conduct its business in accordance with Applicable Law
in all material respects.
          7.12 Payment of Obligations. The Borrower will duly and punctually pay
or cause to be paid the principal and interest on the Note and each Loan Party
will duly and punctually pay or cause to be paid all fees and other amounts from
time to time owing by it hereunder or under the other Loan Documents, all in
accordance with the terms of this Loan Agreement, the Note and the other Loan
Documents. Each Loan Party will, and will cause each of its Subsidiaries to, pay
its obligations, including tax liabilities, assessments and governmental charges
or levies imposed upon such Person or upon its income and profits or upon any of
its property, real, personal or mixed (including without limitation, the
Facility Collateral) or upon any part thereof, as well as any other lawful
claims which, if unpaid, could reasonably be expected to become a Lien upon such
properties or any part thereof, that, if not paid, could reasonably be expected
to result in a Material Adverse Effect before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the relevant Loan Party,
or such Subsidiary, has set aside on its books adequate reserves with respect
thereto and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

-46-



--------------------------------------------------------------------------------



 



          7.13 OFAC. At all times throughout the term of this Loan Agreement,
each Loan Party and its Controlled Affiliates (a) shall be in full compliance
with all applicable orders, rules, regulations and recommendations of OFAC and
(b) shall not permit any Facility Collateral to be maintained, insured, traded,
or used (directly or indirectly) in violation of any United States statutes,
rules or regulations, in a Prohibited Jurisdiction or by a Prohibited Person,
and no lessee or sublessee shall be a Prohibited Person or organized in a
Prohibited Jurisdiction.
          7.14 Investment Company. Each Loan Party will conduct its operations
in a manner which will not subject it to registration as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended from
time to time.
          7.15 Due Diligence. Each Loan Party acknowledges that the Lender, at
the expense of the Loan Parties, has the right to perform continuing Due
Diligence Reviews as set forth in Section 11.16 and will assist the Lender in
the performance of the Due Diligence Review as set forth in Section 11.16.
          7.16 Further Assurances. Each Loan Party agrees to do such further
acts and things and to execute and deliver to the Lender such additional
assignments, acknowledgments, agreements, powers and instruments as are
reasonably required by the Lender to carry into effect the intent and purposes
of this Loan Agreement and the other Loan Documents, to perfect the interests of
the Lender in the Facility Collateral or to better assure and confirm unto the
Lender its rights, powers and remedies hereunder and thereunder.
          7.17 Executive Privileges and Compensation.
          (a) The Borrower shall cause each Relevant Company to comply with the
following restrictions on executive privileges and compensation:
     (i) The Company shall take all necessary action to ensure that its Benefit
Plans with respect to the SEOs comply in all respects with Section 111(b) of the
EESA, including the provisions for the Capital Purchase Program, as implemented
by any guidance or regulation thereunder that has been issued and is in effect
as of the Effective Date, including the rules set forth in 31 CFR Part 30 and
the provisions prohibiting severance payments to SEOs, and shall not adopt any
new Benefit Plan with respect to its SEOs that does not comply therewith. For
purposes of applying section 111(b) of the EESA with respect to this
Section 4.8(a), a “golden parachute payment” means any payment in the nature of
compensation to (or for the benefit of) an SEO made on account of an applicable
severance from employment (except that the vesting of equity denominated awards
granted prior to the Effective Date and settled solely in equity shall not be
included in such limit on “golden parachute payments” to SEOs);
     (ii) Each Relevant Company shall be subject to the limits on annual
executive compensation deductibles imposed by Section 162(m)(5) of the Code, as
applicable;
     (iii) No Relevant Company shall pay or accrue any bonus or incentive
compensation to the Senior Employees unless otherwise approved in writing by the
President’s Designee;

-47-



--------------------------------------------------------------------------------



 



     (iv) No Relevant Company shall adopt or maintain any compensation plan that
would encourage manipulation of its reported earnings to enhance the
compensation of any of its employees; and
     (v) Each Relevant Company shall maintain all suspensions and other
restrictions of contributions to Benefit Plans that are in place or initiated as
of the Effective Date.
          At all times throughout the term of this Loan Agreement, the Lender
shall have the right to require any Relevant Company to claw back any bonuses or
other compensation, including golden parachutes, paid to any Senior Employees in
violation of any of the foregoing.
          (b) Within 120 days after the Effective Date, the Borrower shall cause
the principal executive officer (or person acting in a similar capacity) of each
Relevant Company to certify in writing to the Lender’s Chief Compliance Officer
that such Relevant Company’s compensation committee has reviewed the
compensation arrangements of the SEOs with its senior risk officers and
determined that the compensation arrangements do not encourage the SEOs to take
unnecessary and excessive risks that threaten the value of such Relevant
Company. The Borrower shall cause each Relevant Company to preserve appropriate
documentation and records to substantiate such certification in an easily
accessible place for a period not less than three (3) years following the
Maturity Date.
          (c) From the Effective Date until the latest to occur of (i) the
termination of the Loan Agreement and satisfaction of all Obligations hereunder,
(ii) such time as the Lender ceases to own any Equity Interests of the Borrower
acquired under any Loan Documents (including any Warrants and underlying Equity
Interests acquired by the Lender upon exercise thereof), and (iii) the
termination of the Warrant Agreement, the Borrower shall comply with the
provisions of Section 7.17. Section 7.17 shall survive termination of this Loan
Agreement and satisfaction of all Obligations thereunder.
          7.18 Asset Divestiture. With respect to any private passenger aircraft
or interest in such aircraft that is owned or held by any Loan Party or any of
its respective Subsidiaries immediately prior to the Effective Date, such party
shall demonstrate to the satisfaction of the President’s Designee that it is
taking all reasonable steps to divest itself of such aircraft or interest. In
addition, no Loan Party shall acquire or lease any private passenger aircraft or
interest in private passenger aircraft after the Effective Date.
          7.19 Restrictions on Expenses.
          (a) At all times throughout the term of this Loan Agreement, the Loan
Parties and the Relevant Companies shall maintain and implement an Expense
Policy and distribute the Expense Policy to all employees covered under the
Expense Policy. Any material amendments to the Expense Policy shall require the
prior written consent of the President’s Designee, and any material deviations
from the Expense Policy, whether in contravention thereof or pursuant to waivers
provided for thereunder, shall promptly be reported to the President’s Designee.
          (b) The Expense Policy shall, at a minimum: (i) require compliance
with all Applicable Law, (ii) apply to the Borrower and all of its Subsidiaries,
(iii) govern (A) the hosting, sponsorship or other payment for conferences and
events, (B) travel accommodations and expenditures, (C) consulting arrangements
with outside service providers, (D) any new lease or acquisition of real estate,
(E) expenses relating to office or facility renovations or relocations, and
(F) expenses relating to entertainment or holiday parties; and (iv) provide for
(A) internal reporting and oversight, and (B) mechanisms for addressing
non-compliance with the Expense Policy.

-48-



--------------------------------------------------------------------------------



 



          7.20 Reserved.
          7.21 Reserved.
          7.22 Reserved.
          7.23 Reserved.
          7.24 Cash Management. The Borrower shall submit to the Lender and/or
its advisors a cash management plan, in form and substance acceptable to the
Lender, which shall set forth, in detail, the Borrower’s cash collection,
investment and disbursement plan on a company-wide basis.
          7.25 Provide Additional Information. Each Loan Party shall, promptly,
from time to time and upon request of the Lender, furnish to the Lender such
information, documents, records or reports with respect to the Facility
Collateral, the Indebtedness of the Loan Parties or any Subsidiary thereof or
the corporate affairs, conditions or operations, financial or otherwise, of such
Loan Party as the Lender may reasonably request, including without limitation,
providing to the Lender reasonably detailed information with respect to each
inquiry of the Lender raised with the Loan Parties prior to the Effective Date.
          7.26 Material Transaction. Each Loan Party shall provide at least
twenty (20) days’ prior notice to the President’s Designee (or such shorter time
as the President’s Designee shall agree) of any proposed sale of Property,
investment, contract, commitment, or other transaction (other than a GMAC Trust
Disposition) that (x) is not in the ordinary course of business, and (y) is
proposed to be entered into with a value in excess of $100,000,000 (a “Material
Transaction”). The President’s Designee shall have the right to review and
prohibit any such Material Transaction if the President’s Designee determines
that it would be inconsistent with or detrimental to the long-term viability of
such Loan Party.
          7.27 Information and Report Deliveries. Notwithstanding anything to
the contrary in this Section 7, the Loan Parties shall be deemed to have
delivered all information and reports required to be delivered under this
Section 7 to the extent the information and reports required to be delivered
pursuant to the corresponding provisions of the GM CarCo Loan Agreement (as the
same may be in effect from time to time) have been so delivered as required
thereunder to the Lender thereunder.
          7.28 Equity Interest Trustees. In the event of a GMAC Trust
Disposition of any Facility Collateral, the Borrower covenants and agrees that
it shall cause the related Equity Interest Trustee to (i) acknowledge the
Lender’s first priority perfected security interest in such Facility Collateral
and (ii) grant to the Lender a continuing security interest in such Facility
Collateral pursuant to the terms of a pledge or other security agreement and
related documentation, the form and substance of which are acceptable to the
Lender in its reasonable discretion; provided, that such agreement shall permit
Equity Interest Dispositions.
          SECTION 8. NEGATIVE COVENANTS OF THE LOAN PARTIES.
          Each Loan Party covenants and agrees that, so long as any amounts are
owing with respect to the Note or otherwise pursuant to this Loan Agreement are
outstanding, each Loan Party will abide by the following negative covenants:
          8.01 Prohibition of Fundamental Changes. No Loan Party shall at any
time, directly or indirectly, (i) enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or Dispose of all or

-49-



--------------------------------------------------------------------------------



 



substantially all of its Property without the Lender’s prior consent, provided,
any Loan Party (other than the Borrower) may merge, consolidate, amalgamate
into, or Dispose of all or substantially all of its Property to another Loan
Party; or (ii) form or enter into any partnership, syndicate or other
combination (other than Joint Ventures permitted by Section 8.16) which could
reasonably be expected to have a Material Adverse Effect.
          8.02 Lines of Business. No Loan Party will engage to any substantial
extent in any line or lines of business activity other than the businesses
generally carried on by the Loan Parties as of the Effective Date or businesses
reasonably related thereto.
          8.03 Transactions with Affiliates. No Loan Party will (a) enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property (including Facility Collateral) or the rendering of any
service, with any Affiliate unless such transaction is (i)in the ordinary course
of such Loan Party’s business, or (ii) upon fair and reasonable terms no less
favorable to such Loan Party than it would obtain in an arm’s length transaction
with a Person which is not an Affiliate, and in either case, is otherwise
permitted under this Loan Agreement, or (b) make a payment that is not otherwise
permitted by this Section 8.03 to any Affiliate. Irrespective of whether such
transactions comply with the provisions of this Section 8.03, but subject to the
other restrictions set forth elsewhere in this Loan Agreement, the Loan Parties
shall be permitted to transact business in the ordinary course with (a) the
Joint Ventures in which the Loan Parties or their Subsidiaries participate, and
(b) Delphi Corporation.
          8.04 Limitation on Liens. No Loan Party will create, incur or permit
to exist any Lien on or to any of its Property (including the Facility
Collateral), except for Permitted Liens. Notwithstanding that a Lien is a
Permitted Lien, if any Loan Party shall create or incur, or permit to exist
(other than such as may be in existence on the Effective Date), any Lien on, or
to, any of its Property not in the ordinary course of business and such Lien
shall secure obligations in an amount greater than $100,000,000, such Loan Party
shall comply with the provisions set forth in Section 7.26.
          8.05 Limitation on Distributions. Without the Lender’s consent, no
Loan Party shall make any Restricted Payment or payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of subordinate debt of
any Loan Party, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Loan Party, other than dividends,
distributions, or payments that (i) are owed to a Person that is not an
Affiliate of any Loan Party pursuant to a contract or Applicable Law as of
December 2, 2008, (ii) with respect to any Loan Party which is a Subsidiary, are
paid pro rata to holders of Equity Interests, (iii) are required to be made
pursuant to the terms of any Equity Interests or Indebtedness as in effect on
the Effective Date (including Permitted Indebtedness), (iv) constitute dividends
on or repurchases of Equity Interests issued to employees (to the extent not
prohibited by Section 7.17) of the Borrower and its Subsidiaries after the
Effective Date consistent with past practices, (v) repurchases of Equity
Interests deemed to occur upon any exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants, or (vi) any Settlement Agreement Debt, provided, further that, no such
payment may be made if, in each case of clauses (i) through (vi) above, an Event
of Default is continuing or would result from the making of any such payment.
Notwithstanding that a payment may otherwise be permitted pursuant to this
Section 8.05, if any Loan Party shall make any Restricted Payment or other
dividend, distribution, or payment under this Section 8.05 not in the ordinary
course of business in an amount greater than $100,000,000, such Loan Party shall
comply with the provisions set forth in Section 7.26.

-50-



--------------------------------------------------------------------------------



 



          8.06 No Amendment or Waiver. No Loan Party will amend, modify,
terminate or waive any provision of any contract to which such Loan Party is a
party or its organizational documents in any manner which could reasonably be
expected to have a Material Adverse Effect on the rights and remedies of the
Lender under any Loan Document or the value of the Facility Collateral without
the prior written consent of the Lender
          8.07 Prohibition of Certain Prepayments. No Loan Party shall make any
payment of principal of any Senior Lien Loans, other than required payments of
principal, without the consent of Lender.
          8.08 Change of Fiscal Year. No Loan Party will at any time, directly
or indirectly, except upon ninety (90) days’ prior written notice to the Lender,
change the date on which such Loan Party’s fiscal year begins from such Loan
Party’s current fiscal year beginning date.
          8.09 Limitation on Negative Pledge Clauses. No Loan Party will enter
into or suffer to exist or become effective any agreement that prohibits or
limits the ability of any Loan Party to create, incur, assume or permit to exist
any Lien upon any of its Property, whether now owned or hereafter acquired,
other than this Loan Agreement, the other Loan Documents, any Existing
Agreement, any agreements providing for a Lien permitted under this Loan
Agreement. The agreements excepted from the restrictions of this Section 8.09
shall include customary negative pledge clauses in agreements providing
refinancing Indebtedness or permitted unsecured Indebtedness.
          8.10 Limitations on Indebtedness. No Loan Party will, create, incur,
assume or permit to exist any Indebtedness of such Loan Party other than
Permitted Indebtedness. Notwithstanding that the incurrence of Indebtedness is
Permitted Indebtedness, if any Loan Party shall create, incur, assume or permit
to exist (other than in connection with any Existing Agreement) any Indebtedness
not in the ordinary course of business having an original principal balance
greater than $100,000,000, such Loan Party shall comply with the provisions set
forth in Section 7.26.
          8.11 Limitations on Investments. No Loan Party intends to make any
Investment, except Permitted Investments. If any Loan Party shall make a
Permitted Investment not in the ordinary course of business in an amount greater
than $100,000,000, such Loan Party shall comply with the provisions set forth in
Section 7.26. In the event the Borrower receives notification from any
counterparty to a funding commitment of the kind referenced in clause (iv) of
the definition of Permitted Investments which has been approved on a preliminary
basis requesting funding pursuant thereto, Borrower shall notify the Lender and
the President’s Designee within two (2) Business Days of the receipt thereof,
and shall not make any payment thereunder prior to the twentieth (20th) day
thereafter (or such shorter time as the President’s Designee shall approve).
          8.12 ERISA. No Loan Party will permit any Plan maintained by it to
(a) engage in any “prohibited transaction” (as defined in Section 4975 of the
Code) which could reasonably be expected to result in material liability of any
Loan Party for excise taxes or fiduciary liability under Section 406 of ERISA,
(b) fail to meet the minimum funding standards of Section 302 of ERISA whether
or not waived, or (c) terminate any Plan in a manner that could result in the
imposition of a Lien or encumbrance on the assets of any Loan Party or any of
its Subsidiaries pursuant to Section 4068 of ERISA. No Loan Party shall permit
any of their assets to become subject to Title I of ERISA because they
constitute “plan assets” within the meaning of the DOL Regulation Section
2510.3-101 as amended by section 3(42) of ERISA.

-51-



--------------------------------------------------------------------------------



 



          8.13 Action Adverse to the Facility Collateral. Except as otherwise
permitted under any other provision of this Loan Agreement, no Loan Party shall
take any action that would directly or indirectly materially impair or
materially adversely affect such Loan Party’s title to, or the value of, the
Facility Collateral, or materially increase the duties, responsibilities or
obligations of any Loan Party.
          8.14 Limitation on Sale of Assets. Subject to the restrictions and
provisions of Sections 2.07, 4.11, 4.12 and 7.26, and any other applicable
provisions of the Loan Agreement and the other Loan Documents, each Loan Party
shall have the right to freely Dispose of any of its Property (including,
without limitation, receivables and leasehold interests) whether now owned or
hereafter acquired.
          8.15 Restrictions on Pension Plans. From the Effective Date until the
latest to occur of (i) the termination of the Loan Agreement and satisfaction of
all Obligations thereunder, (ii) such time as the Lender ceases to own any
Equity Interests of the Borrower acquired under any Loan Documents (including
any Warrants and underlying Equity Interests acquired by the Lender upon
exercise thereof), and (iii) the termination of the Warrant Agreement, no Loan
Party or ERISA Affiliate shall increase any pecuniary or other benefits
obligated or incurred by any Plan nor shall any Loan Party or ERISA Affiliate
provide for other ancillary benefits or lump sum benefits that would be funded
by the assets held by any Plan other than benefits due in accordance with Plan
terms as of the Effective Date.
     The prohibitions on benefit increases under this covenant include, but are
not limited to, a prohibition on the creation or, in the case of a benefit not
in effect under the terms of a Plan on December 31, 2008, payment of any
obligations associated with any plant shutdowns, permanent layoffs, attrition
programs, or other workforce reduction programs after the Effective Date, except
that the prohibitions under this Section 8.15 shall not apply to a benefit that
was not in effect under the terms of a Plan on December 31, 2008 if the
President’s Designee approves such benefit increase and, at the time of such
benefit increase and taking into account such benefit increase, each Plan of the
Borrower and each Plan of each of its ERISA Affiliates is fully funded. In
addition, until such time as the Advance is repaid in full, this Loan Agreement
is terminated and the Lender ceases to own any Equity Interests of the Borrower
acquired under any Loan Documents (including any Warrants and underlying Equity
Interests acquired by the Lender upon exercise thereof), the Borrower agrees
that no contribution under section 206(g)(1)(B), 206(g)(2)(B), or 206(g)(4)(B)
of ERISA shall be made to any Plan.
          8.16 JV Agreements. None of any Loan Party or any Pledged Entity shall
allow any modification or amendment to any JV Agreement which could reasonably
be expected to have a Material Adverse Effect. The Borrower shall notify the
Lender within five (5) Business Days of the Borrower or any of its Subsidiaries
entering into a new Joint Venture, provided that, neither the Borrower nor any
of its Subsidiaries shall be permitted to enter into a new Joint Venture if such
action otherwise violates Section 8.11 or any other provision of any Loan
Document.
          8.17 Permitted Transactions. Notwithstanding anything to the contrary
contained in this Loan Agreement or any other Loan Document, to the extent the
Loan Parties or any of their Subsidiaries are permitted to enter into, or are
not restricted from entering into, any transaction pursuant to the terms of the
GM CarCo Loan Agreement and the other GM CarCo Loan Documents, including,
without limitation, pursuant to the GMAC Reorganization, such transaction shall
be permitted under this Agreement and the other Loan Documents.
          SECTION 9. EVENTS OF DEFAULT; TERMINATION EVENTS.
          9.01 Events of Default. Each of the following events shall constitute
an event of default (an “Event of Default”) hereunder:

-52-



--------------------------------------------------------------------------------



 



          (a) the Borrower shall default in the payment of any principal of or
interest on the Advance when due (whether at stated maturity, upon acceleration
or upon Mandatory Prepayment), provided however, that the Borrower shall have
two (2) Business Days grace period for the payment of interest hereunder; or
          (b) any Loan Party shall default in the payment of any other amount
payable by it hereunder or under any other Loan Document after notification by
the Lender of such default, and such default shall have continued unremedied for
three (3) Business Days; or
          (c) any Loan Party shall breach any covenant contained in
Section 7.03, Section 7.17 or Section 8 hereof; or
          (d) any Loan Party shall default in performance of or otherwise breach
non-payment obligations or covenants under any of the Loan Documents not covered
by another clause in this Section 9, and such default has not been remedied
within the applicable grace period provided therein, or if no grace period,
within ten (10) Business Days; or
          (e) any representation, warranty or certification made or deemed made
herein or in any other Loan Document by any Loan Party or any certificate
furnished to the Lender pursuant to the provisions hereof or thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or
          (f) a judgment or judgments for the payment of money in excess of
$500,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of the Lender, uninsured and provided that any insurance or other
credit posted in connection with an appeal shall not be deemed insurance for
these purposes) shall be rendered against any Loan Party or any of its
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or provision
shall not be made for such discharge) or bonded, or a stay of execution thereof
shall not be procured, within sixty (60) days from the date of entry thereof and
such Loan Party or any such Subsidiary shall not, within said period of sixty
(60) days, or such longer period during which execution of the same shall have
been stayed or bonded, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or
          (g) any Loan Party shall admit its inability to, or intention not to,
perform any of such Loan Party’s material Obligations hereunder; or
          (h) any Loan Party shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee, examiner or
liquidator of itself or of all or a substantial part of its property, (ii) make
a general assignment for the benefit of its creditors, (iii) commence a
voluntary case under the Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, (vi) take any corporate or other
action for the purpose of effecting any of the foregoing, or (vii) generally
fail to pay such Loan Party’s debts as they become due; or
          (i) a custodian, receiver, conservator, liquidator, trustee,
sequestrator or similar official for any Loan Party, or of any of its Property
(as a debtor or creditor protection procedure), is appointed or takes possession
of such Property; or any Loan Party or generally fails to pay any of its debts
as they become due; or any Loan Party is adjudicated bankrupt or insolvent; or
an order for relief is entered under the Bankruptcy Code, or any successor or
similar applicable statute, or any

-53-



--------------------------------------------------------------------------------



 



administrative insolvency scheme, against any Loan Party; or any of its Property
is sequestered by court or administrative order; or a petition is filed against
any Loan Party under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, moratorium, delinquency or liquidation law of
any jurisdiction, whether now or subsequently in effect, and such petition is
not dismissed within 60 days; or
          (j) any Loan Document shall for whatever reason be terminated, any
default or event of default shall have occurred under any Loan Document, the
Loan Documents shall for any reason cease to create a valid, security interest
in any of the Facility Collateral purported to be covered hereby, or any Loan
Party’s material obligations (including the Borrower’s Obligations hereunder)
shall cease to be in full force and effect, or the enforceability thereof shall
be contested by any Loan Party; or
          (k) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
or any other ERISA Event shall occur, (ii) any material failure to meet the
minimum funding standards of Section 302 of ERISA, whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Loan Party or any ERISA Affiliate, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Lender, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Plan shall terminate for purposes of Title IV of ERISA, (v) any Loan
Party or any ERISA Affiliate shall, or in the reasonable opinion of the Lender
is likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan, (vi) any labor union or
collective bargaining unit shall engage in a strike or other work stoppage,
(vii) the assets of any Loan Party shall be treated as plan assets under 29
C.F.R. 2510.3-101 as amended by section 3(42) of ERISA, or (viii) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
          (l) any Change of Control shall have occurred without the prior
consent of the Lender; or
          (m) any Loan Party shall grant, or suffer to exist, any Lien on any
Facility Collateral other than Permitted Liens; or the Liens contemplated under
the Loan Documents shall cease to be first priority perfected Liens on the
Facility Collateral in favor of the Lender (subject to the interests, if any, of
the holders of any Permitted Liens); or
          (n) the Lender shall reasonably request, specifying the reasons for
such request, information, and/or written responses to such requests, regarding
the financial well-being of any Loan Party and such information and/or responses
shall not have been provided within ten (10) Business Days of such request; or
          (o) any Loan Party shall default under, or fail to perform as required
under, or shall otherwise materially breach the terms of any instrument,
agreement or contract for Indebtedness between any Loan Party, on the one hand,
and the Lender or any of the Lender’s Affiliates on the other; or any Loan Party
shall default under, or fail to perform as requested under, the terms of any
instrument, agreement or contract for Indebtedness entered into by such Loan
Party and any third party, if, in either case, the effect of any such default or
failure is to cause, or to permit the holder or holders of such Indebtedness or
a trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity; provided that it shall not constitute
an Event of Default pursuant to this paragraph (p) unless the aggregate amount
of all such Indebtedness exceeds $100,000,000; or

-54-



--------------------------------------------------------------------------------



 



          (p) any Governmental Authority or any person, agency or entity acting
or purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Loan Party, or shall have taken any
action to displace the management of any Loan Party or to curtail its authority
in the conduct of the business of any Loan Party, and such action provided for
in this subsection (q) shall not have been discontinued or stayed within thirty
(30) days; or
          (q) subject to the right to self-insure under Section 7.06(b), any
third-party insurance required hereunder is terminated, ceases to be valid or is
amended so as to have a Material Adverse Effect on the Facility Collateral
unless similar coverage replaces such insurance within thirty (30) days; or
          (r) any Loan Party shall fail to comply with any Applicable Laws, when
such failure will result in a Material Adverse Effect on any Loan Party or the
Facility Collateral;
          (s) any Loan Party shall enter into any Material Transaction after the
President’s Designee has prohibited such Material Transaction; or
          (t) the failure of the Borrower to comply with any of the terms and
provisions of the Warrant Agreement or the Warrant.
          SECTION 10. REMEDIES.
          (a) Upon the occurrence and during the continuance of one or more
Events of Default, other than those referred to in Section 9.01(h) or (i), the
Lender may immediately declare the principal amount of the Advance then
outstanding under the Note to be immediately due and payable, together with all
interest thereon and fees and out-of-pocket expenses accruing under this Loan
Agreement; provided that upon the occurrence of an Event of Default referred to
in Sections 9(h) or (i), such amounts shall immediately and automatically become
due and payable without any further action by the Lender. Upon such declaration
or such automatic acceleration, the balance then outstanding on the Note shall,
subject to Section 10(h), become immediately due and payable, without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower and each other Loan Party and may
thereupon exercise any remedies available to it at law and pursuant to the Loan
Documents, including, but not limited to, the liquidation of the Facility
Collateral. Notwithstanding anything to the contrary contained in this
Section 10(a), subject to the requirements of the Bankruptcy Code, upon the
occurrence of an Event of Default referred to in Sections 9(h) or (i), the
Lender shall have the exclusive right, exercisable at its option, to convert
this Loan Agreement into a debtor-in-possession facility in form and substance
acceptable to the Lender. The Lender may, subject to Section 10(h), exercise at
any time after the occurrence of an Event of Default one or more remedies, as
they so desire, and may thereafter at any time and from time to time exercise
any other remedy or remedies.
          (b) Upon the occurrence and during the continuance of one or more
Events of Default, the Lender shall have the right to obtain physical possession
of the files of each Loan Party relating to the Facility Collateral and all
documents relating to the Facility Collateral which are then or may thereafter
come in to the possession of any Loan Party or any third party acting for any
Loan Party and each Loan Party shall deliver to the Lender such assignments as
the Lender shall request. In addition, the Lender shall, subject to
Section 10(h), be entitled to specific performance of all agreements of each
Loan Party contained in this Loan Agreement and under any other Loan Document.

-55-



--------------------------------------------------------------------------------



 



          (c) Subject to Section 10(h), in addition to all the rights and
remedies specifically provided herein, the Lender shall have all other rights
and remedies provided by applicable federal, state, foreign, and local laws,
whether existing at law, in equity or by statute, including, without limitation,
all rights and remedies available to a purchaser or a secured party, as
applicable, under the Uniform Commercial Code.
          (d) Subject to Section 10(h), except as otherwise expressly provided
in this Loan Agreement, the Lender shall have the right to exercise any of its
rights and/or remedies without presentment, demand, protest or further notice of
any kind other than as expressly set forth herein, all of which are hereby
expressly waived by each Loan Party.
          (e) Subject to Section 10(h), the Lender may enforce its rights and
remedies hereunder without prior judicial process or hearing, and each Loan
Party hereby expressly waives, to the extent permitted by law, any right such
Loan Party might otherwise have to require the Lender to enforce its rights by
judicial process. Each Loan Party also waives to the extent permitted by law,
any defense such Loan Party might otherwise have to the Obligations, arising
from use of nonjudicial process, enforcement and sale of all or any portion of
the Facility Collateral or from any other election of remedies. Each Loan Party
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.
          (f) Subject to Section 10(h), each Loan Party shall be liable to the
Lender for the amount of all expenses (plus interest thereon at a rate equal to
the Post-Default Rate), and breakage costs including, without limitation, all
costs and expenses incurred within thirty (30) days of the Event of Default in
connection with hedging or covering transactions related to the Facility
Collateral.
          (g) The Lender shall also be entitled to all rights and remedies set
forth in Section 4 hereof.
          (h) Notwithstanding anything to the contrary contained in this Loan
Agreement, including that the Lender shall be entitled to any and all other
remedies under the Loan Documents and Applicable Law, each of which shall be
cumulative and in addition to every other remedy available to the Lender, upon
the occurrence of any Event of Default the Lender shall have the right to
exercise the Option pursuant to Section 4.13, at which time the Facility will
terminate and all amounts owing with respect to this Loan Agreement will be
immediately exchanged for the Rights Offering Equity in full and complete
satisfaction of the Obligations of the Loan Parties under this Loan Agreement.
          SECTION 11. MISCELLANEOUS.
          11.01 Waiver. No failure or delay on the part of the Lender to
exercise, and no course of dealing with respect to, any right, power, privilege
or remedy under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise by the Lender of any right, power, privilege or
remedy under any Loan Document preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy. All rights, powers,
privileges and remedies of the Lender provided for herein are cumulative and in
addition to any and all other rights, powers, privileges and remedies provided
by law, the Loan Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by the
Lender to exercise any of its rights under any other related document. The
Lender may exercise at any time after the occurrence of an Event of Default one
or more remedies, as it so desires, and may thereafter at any time and from time
to time exercise any other remedy or remedies.

-56-



--------------------------------------------------------------------------------



 



          11.02 Notices.
          (a) Except as otherwise expressly permitted by this Loan Agreement,
all notices, requests and other communications provided for herein and under the
other Loan Documents (including, without limitation, any modifications of, or
waivers, requests or consents under, this Loan Agreement) shall be given or made
in writing (including, without limitation, by telecopy or Electronic
Transmission) delivered to the intended recipient at the “Address for Notices”
specified on the signatures pages hereof, beneath each party’s name and in
Section 11.02(b); or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. Except as
otherwise provided in this Loan Agreement and except for notices given under
Section 2 (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted by telecopier or
Electronic Transmission or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.
          (b) If to Lender:

The United States Department of the Treasury
1500 Pennsylvania Avenue, NW, Room 2312
Washington, D.C. 20220
Attention: Assistant General Counsel (Banking and Finance)
Facsimile: (202) 622-1974
If to Borrower:
General Motors Corporation
300 Renaissance Center
Detroit, Michigan 48265-3000
Attention: Chief Financial Officer
Facsimile: 313-667-4605
with copies to:
Attention: Treasurer
Facsimile: 212-418-3630
and
Attention: General Counsel
Facsimile: 248-267-4584.
          11.03 Indemnification and Expenses.
          (a) Each Loan Party agrees to hold the Lender, and its Affiliates and
their officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against any and all
claims, suits, actions, proceedings, obligations, liabilities (including,
without limitation, strict liabilities) and debts, and all losses, actual
damages, judgments, awards, amounts paid in settlement of whatever kind or
nature, fines, penalties, charges, costs and expenses of any kind (including,
but not limited to, reasonable attorneys’ fees and other costs of

-57-



--------------------------------------------------------------------------------



 



defense), which may be imposed on, incurred by or asserted against such
Indemnified Party (collectively, the “Costs”) relating to or arising out of this
Loan Agreement, the Note, any other Loan Document or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Loan Agreement, the Note,
any other Loan Document or any transaction contemplated hereby or thereby, that,
in each case, results from anything other than any Indemnified Party’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Loan Party agrees to hold any Indemnified Party harmless from
and indemnify such Indemnified Party against all Costs with respect to or
arising out of any violation or alleged violation of any rule or regulation or
any other laws, that, in each case, results from anything other than such
Indemnified Party’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Facility Collateral for any sum owing thereunder, or to enforce any provisions
of any Loan Document, each Loan Party will save, indemnify and hold such
Indemnified Party harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by any Loan Party of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from any Loan Party. Each Loan
Party also agrees to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all such Indemnified Party’s reasonable costs and expenses
incurred in connection with the enforcement or the preservation of such
Indemnified Party’s rights under this Loan Agreement, the Note, any other Loan
Document or any transaction contemplated hereby or thereby, including without
limitation the reasonable fees and disbursements of its counsel. The Borrower
hereby acknowledges that, notwithstanding the fact that the Obligations are
secured by the Facility Collateral, but subject to Section 4.13 and
Section 10(h), the Obligations are recourse obligations of the Borrower.
          (b) Each Loan Party agrees to pay as and when billed by the Lender all
of the reasonable out-of pocket costs and expenses incurred by the Lender in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Loan Agreement, the Note, any
other Loan Document or any other documents prepared in connection herewith or
therewith. Each Loan Party agrees to pay as and when billed by the Lender all of
the out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including, without limitation, (i) all the reasonable fees,
disbursements and expenses of counsel to the Lender and (ii) all the due
diligence, inspection, testing and review costs and expenses incurred by the
Lender with respect to Facility Collateral under this Loan Agreement, including,
but not limited to, those costs and expenses incurred by the Lender pursuant to
Sections 11.03(a), 11.15 and 11.16 hereof. Each Loan Party also agrees not to
assert any claim against the Lender or any of its Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to the Loan Documents, the actual or proposed use
of the proceeds of the Advance, this Loan Agreement or any of the transactions
contemplated hereby or thereby.
          (c) Each Loan Party agrees to pay as and when billed by the Lender all
of the reasonable out-of pocket costs and expenses incurred by the Lender in
connection with the exercise of the Lender’s rights and remedies upon the
occurrence of an Event of Default, including without limitation all the
reasonable fees, disbursements and expenses of counsel to the Lender.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under this Loan Agreement, including, without
limitation, reasonable fees and expenses of counsel and indemnities, such amount
may be paid on behalf of the Borrower by the Lender, in its sole discretion and
the Borrower shall remain liable for any such payments by the Lender and such
amounts shall accrue interest at the Post-Default Rate. No such payment by the
Lender shall be deemed a waiver of any of its rights under the Loan Documents.

-58-



--------------------------------------------------------------------------------



 



          (e) Without prejudice to the survival of any other agreement of a Loan
Party hereunder, the covenants and obligations of each Loan Party contained in
this Section 11.03 shall survive the payment in full of the Loan and all other
amounts payable hereunder and delivery of the Facility Collateral by the Lender
against full payment therefor.
          11.04 Amendments. Except as otherwise expressly provided in this Loan
Agreement, any provision of this Loan Agreement may be modified or supplemented
only by an instrument in writing signed by the Lender and the Borrower and any
provision of this Loan Agreement may be waived by the Lender.
          11.05 Successors and Assigns. This Loan Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
          11.06 Survival. The obligations of the Borrower under Sections 2.05,
3.03, and 11.03 hereof shall survive the repayment of the Advance and the
termination of this Loan Agreement. In addition, each representation and
warranty made, or deemed to be made by a request for the borrowing herein or
pursuant hereto shall survive the making of such representation and warranty,
and the Lender shall not be deemed to have waived, by reason of making the
Advance, any Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lender may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time the Advance was made.
          11.07 Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this Loan
Agreement.
          11.08 Counterparts and Facsimile. This Loan Agreement may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties agree that this Loan Agreement, any documents to be
delivered pursuant to this Loan Agreement and any notices hereunder may be
transmitted between them by email and/or by facsimile. The parties intend that
faxed signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties. The original
documents shall be promptly delivered, if requested.
          11.09 Loan Agreement Constitutes Security Agreement. This Loan
Agreement shall constitute a security agreement within the meaning of the
Uniform Commercial Code
          11.10 Governing Law. Insofar as there may be no applicable Federal
law, this Loan Agreement shall be construed in accordance with the laws of the
State of New York, without regard to any rule of conflicts of law (other than
Section 5-1401 of the New York General Obligations Law) that would result in the
application of the substantive law of any jurisdiction other than the State of
New York. Nothing in this Loan Agreement shall require any unlawful action or
inaction by either party.
          11.11 SUBMISSION TO JURISDICTION; WAIVERS. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

-59-



--------------------------------------------------------------------------------



 



     (A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF ANY COURT OF THE STATE AND COUNTY OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
     (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
     (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN SECTION 11.02 OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL HAVE BEEN
NOTIFIED; AND
     (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
          11.12 WAIVER OF JURY TRIAL. EACH LOAN PARTY AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
          11.13 Acknowledgments. Each Loan Party hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Loan Agreement, the Note and the other Loan Documents to which
it is a party;
          (b) the Lender has no fiduciary relationship to any Loan Party, and
the relationship between the Borrower and the Lender is solely that of debtor
and creditor; and
          (c) no joint venture exists among or between the Lender and any Loan
Party.
          11.14 Hypothecation or Pledge of Facility Collateral. Nothing in this
Loan Agreement shall preclude the Lender from engaging in repurchase
transactions with the Facility Collateral or otherwise pledging, repledging,
transferring, hypothecating, or rehypothecating the Facility Collateral. Nothing
contained in this Loan Agreement shall obligate the Lender to segregate any
Facility Collateral delivered to the Lender by any Loan Party.
          11.15 Assignments; Participations.
          (a) The Borrower and the other Loan Parties may assign, sell,
transfer, participate, pledge, or hypothecate any or all of their rights or
obligations hereunder or under the other Loan Documents only with the prior
written consent of the Lender, which consent may be withheld at the sole
discretion of the Lender. The Lender may assign, sell, transfer, participate,
pledge, or hypothecate to any Person all or any of its rights under this Loan
Agreement and the other Loan Documents.

-60-



--------------------------------------------------------------------------------



 



          (b) The Lender may, in accordance with Applicable Law, at any time
sell to one or more lenders or other entities (“Participants”) participation
interests in the Advance, the Note, its right to make the Advance, or any other
interest of the Lender hereunder and under the other Loan Documents. In the
event of any such sale by the Lender of participating interests to a
Participant, the Lender’s obligations under this Loan Agreement to the Borrower
shall remain unchanged, the Lender shall remain solely responsible for the
performance thereof, the Lender shall remain the holder of the Note for all
purposes under this Loan Agreement and the other Loan Documents, and the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Loan Agreement
and the other Loan Documents. The Borrower agrees that if amounts outstanding
under this Loan Agreement and the Note are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Loan Agreement
and the Note to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Loan Agreement or the Note;
provided, that such Participant shall only be entitled to such right of set-off
if it shall have agreed in the agreement pursuant to which it shall have
acquired its participating interest to share with the Lender the proceeds
thereof. The Lender also agrees that each Participant shall be entitled to the
benefits of Sections 2.04, 2.08, 3.03 and 11.03 with respect to its
participation in the Advance outstanding from time to time; provided, that the
Lender and all Participants shall be entitled to receive no greater amount in
the aggregate pursuant to such Sections than the Lender would have been entitled
to receive had no such transfer occurred.
          (c) The Lender may furnish any information concerning any Loan Party
or any of its Subsidiaries in the possession of the Lender from time to time to
assignees and Participants (including prospective assignees and Participants)
only after notifying such Loan Party in writing and securing signed
confidentiality statements (a form of which is attached hereto as Exhibit D) and
only for the sole purpose of evaluating participations and for no other purpose
unless disclosure is required pursuant to the Freedom of Information Act.
          (d) Each Loan Party agrees to cooperate with the Lender in connection
with any such assignment and/or participation, to execute and deliver such
replacement notes, and to enter into such restatements of, and amendments,
supplements and other modifications to, this Loan Agreement and the other Loan
Documents in order to give effect to such assignment and/or participation. Each
Loan Party further agrees to furnish to any Participant identified by the Lender
to such Loan Party copies of all reports and certificates to be delivered by
such Loan Party to such Participant or lender’s assignee hereunder, as and when
delivered to the Lender.
          11.16 Periodic Due Diligence Review.
          (a) Until the later to occur of (i) the termination of the Loan
Agreement and satisfaction of all Obligations thereunder, and (ii) the date on
which the Lender holds either the Warrant or Equity Interests in the Borrower
having an aggregate liquidation value of less than 10% of the Warrant exercise
price (assuming the Warrant is exercised in full), each Loan Party and each of
its direct and indirect Subsidiaries shall permit the (x) Lender and its agents,
consultants, contractors and advisors, (y) the Special Inspector General of the
Troubled Asset Relief Program, and (z) the Comptroller General of the United
States access to personnel and any books, papers, records or other data, in each
case to the extent relevant to ascertaining compliance with the financing terms
and conditions; provided that prior to disclosing any information pursuant to
clause (y) or (z), the Special Inspector General of the Troubled Asset Relief
Program shall have agreed, with respect to documents obtained under this
agreement in furtherance of its function, to follow applicable law and
regulation (and the customary policies and procedures for inspector generals)
regarding the dissemination of confidential materials, including redacting
confidential information from the public version of its reports, as appropriate,
and soliciting

-61-



--------------------------------------------------------------------------------



 



the input from the Borrower as to information that should be afforded
confidentiality. Each of the Lender and the Loan Parties represents that it has
been informed by the Special Inspector General of the Troubled Asset Relief
Program and the Comptroller General of the United States that they, before
making any request for access or information relating to an audit, will
establish a protocol to avoid, to the extent reasonably possible, duplicative
requests. Nothing in this Section 11.16 shall be construed to limit the
authority that the Special Inspector General of the Troubled Asset Relief
Program or the Comptroller General of the United States have under law.
          (b) Each Loan Party acknowledges that the Lender has the right to
perform continuing due diligence reviews with respect to the business and
operations of the Loan Parties and the Facility Collateral. Each Loan Party also
shall make available to the Lender a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the business and
operations of such Loan Party and the Facility Collateral. Without limiting the
generality of the foregoing, each Loan Party acknowledges that the Lenders shall
make the Advance to the Borrower based upon the information concerning the Loan
Parties and the Facility Collateral provided by the Loan Parties to the Lender,
and the representations, warranties and covenants contained herein, and that the
Lender, at its option, have the right, at any time to conduct a due diligence
review on the business and operations of any Loan Party and some or all of the
Facility Collateral securing the Advance. In addition, the Lender has the right
to perform continuing Due Diligence Reviews of each Loan Party and its
Affiliates, directors, officers, employees and significant shareholders, if any.
The Borrower and the Lender further agree that all out-of-pocket costs and
expenses incurred by the Lender in connection with the Lender’s or Special
Inspector General of the Troubled Asset Relief Program’s activities pursuant to
this Section 11.16 shall be paid by the Borrower.
          (c) The Lender will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors, advisors,
and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the Loan
Parties furnished or made available to them by the Borrower or its
representatives pursuant to this Loan Agreement (except to the extent that such
information can be shown to have been (i) previously known by such party on a
non-confidential basis, (ii) in the public domain through no fault of such party
or (iii) later lawfully acquired from other sources by the party to which it was
furnished (and without violation of any other confidentiality obligation));
provided that nothing herein shall prevent the Lender from disclosing any
Information to the extent required by Applicable Law or regulations or by any
subpoena or similar legal process. The Lender understands that the Information
may contain commercially sensitive confidential information entitled to an
exception from a Freedom of Information Act request.
     This Section 11.16 shall survive termination of the Loan Agreement and
satisfaction of all Obligations hereunder.
          11.17 Set-Off. Subject in each case to Section 10(h):
          (a) the Borrower hereby irrevocably authorizes the Lender at any time
and from time to time without notice to the Borrower, any such notice being
expressly waived by the Borrower, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender or any Affiliate thereof to or for the credit or the account
of the Borrower, or any part thereof in such amounts as Lender may elect,
against and on account of the obligations and liabilities of the Borrower to
Lender hereunder and claims of every nature and description of Lender against
Borrower, in any currency, whether arising hereunder, under the Loan Agreement,
or under any other Loan Document, as Lender may elect, whether or not Lender has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured;

-62-



--------------------------------------------------------------------------------



 



          (b) the Lender may set-off cash, the proceeds of the liquidation of
any Facility Collateral and all other sums or obligations owed by the Lender or
its Affiliates to Borrower against all of Borrower’s obligations to the Lender
or its Affiliates, whether under this Loan Agreement or under any other
agreement with the Borrower, or otherwise, whether or not such obligations are
then due, without prejudice to the Lender’s or its Affiliate’s right to recover
any deficiency;
          (c) the rights of Lender under this Section 11.17 are in addition to
other rights and remedies (including without limitation, other rights of
set-off) which Lender may have; and
          (d) upon the occurrence of an Event of Default, the Lender shall have
the right to cause liquidation, termination or acceleration to the extent of any
assets pledged by the Borrower to secure its Obligations hereunder or under any
other agreement to which this Section 11.17 applies.
          11.18 Reliance. With respect to the Advance, the Lender may
conclusively rely upon, and shall incur no liability to any Loan Party in acting
upon, any request or other communication that the Lender reasonably believes to
have been given or made by a person authorized to enter into the Advance on the
Borrower’s behalf.
          11.19 Reimbursement. All sums reasonably expended by the Lender in
connection with the exercise of any right or remedy provided for herein shall be
and remain the obligation of each Loan Party (unless and to the extent that the
Loan Parties are the prevailing party in any dispute, claim or action relating
thereto). Each Loan Party agrees to pay, with interest at the Post-Default Rate
to the extent that an Event of Default has occurred, the reasonable out of
pocket expenses and reasonable attorneys’ fees incurred by the Lender in
connection with the preparation, negotiation, enforcement (including any
waivers), administration and amendment of the Loan Documents (regardless of
whether the Loan is entered into hereunder), the taking of any action, including
legal action, required or permitted to be taken by the Lender pursuant thereto,
any “due diligence” or loan agent reviews conducted by the Lender or on their
behalf or by refinancing or restructuring in the nature of a “workout.”
          11.20 Waiver Of Redemption And Deficiency Rights. Each Loan Party
hereby expressly waives, to the fullest extent permitted by law, every statute
of limitation on a deficiency judgment, any reduction in the proceeds of any
Facility Collateral as a result of restrictions upon the Lender contained in the
Loan Documents or any other instrument delivered in connection therewith, and
any right that they may have to direct the order in which any of the Facility
Collateral shall be disposed of in the event of any Disposition pursuant hereto.
          11.21 Single Agreement. The Borrower and the Lender acknowledge that,
and have entered hereinto and will enter into the Advance hereunder in
consideration of and in reliance upon the fact that, the Advance hereunder
constitutes a single business and contractual relationship. Accordingly, the
Borrower and the Lender each agree (i) to perform all of their obligations in
respect of the Advance hereunder, and that a default in the performance of any
such obligations shall constitute a default by it in respect of the Advance
hereunder, and (ii) that payments, deliveries and other transfers made by any of
them in respect of the Advance shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect thereof
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

-63-



--------------------------------------------------------------------------------



 



          11.22 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. If any provision of any Loan Document shall be held invalid or
unenforceable (in whole or in part) as against any one or more Loan Parties,
then such Loan Document shall continue to be enforceable against all other Loan
Parties without regard to any such invalidity or unenforceability.
          11.23 Entire Agreement. This Loan Agreement and the other Loan
Documents embody the entire agreement and understanding of the parties hereto
and supersede any and all prior agreements, arrangements and understandings
relating to the matters provided for herein and therein. No alteration, waiver,
amendments, or change or supplement hereto shall be binding or effective unless
the same is set forth in writing by a duly authorized representative of the
Lender.
[SIGNATURE PAGE FOLLOWS]

-64-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement
to be duly executed and delivered as of the day and year first above written.

            GENERAL MOTORS CORPORATION
as Borrower
      By:   /s/ Adil Mistry         Name:   Adil Mistry        Title:  
Assistant Treasurer        Address for Notices:
300 Renaissance Drive
Detroit, MI 48265-3000


THE UNITED STATES DEPARTMENT OF THE TREASURY
as Lender
      By:   /s/ Neel Kashkari         Name:   Neel Kashkari        Title:  
Interim Assistant Secretary of the Treasury for Financial Stability       
Address for Notices:
The United States Department of the Treasury
1500 Pennsylvania Avenue, NW, Room 2312
Washington, D.C. 20220
Attention: Assistant General Counsel (Banking and Finance)
Facsimile: (202) 622-1974
   

Loan and Security Agreement



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

      $884,024,131.20     January 16, 2009   Washington, District of Columbia

          FOR VALUE RECEIVED, GENERAL MOTORS CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of the UNITED STATES
DEPARTMENT OF THE TREASURY (the “Lender”), at the principal office of the Lender
in Washington, D.C. in lawful money of the United States, and in immediately
available funds, the principal sum of EIGHT HUNDRED EIGHTY FOUR MILLION TWENTY
FOUR THOUSAND ONE HUNDRED THIRTY ONE DOLLARS and TWENTY CENTS (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Advance under
the Loan Agreement), on the dates and in the principal amounts provided in the
Loan Agreement, and to pay interest on the unpaid principal amount of the
Advance, at such office, in like money and funds, for the period commencing on
the date of the Advance until the Advance shall be paid in full, at the rates
per annum and on the dates provided in the Loan Agreement.
          The date, amount and interest rate of the Advance, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof; provided, that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Loan Agreement or hereunder in respect of the Advance.
          This Note is the Note referred to in the Loan and Security Agreement,
dated as of January 16, 2009 (as amended, supplemented or otherwise modified and
in effect from time to time, the “Loan Agreement”), between the Borrower and the
United States Department of the Treasury, as Lender, and evidences the Advance
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Loan Agreement.
          Notwithstanding anything to the contrary contained in this Note or in
the Loan Agreement, upon the occurrence of any Event of Default the Lender shall
have the option to make demand under this Note, at which time all amounts owing
with respect to this Note and the Loan Agreement may be immediately exchanged
for the Rights Offering Equity in accordance with Section 4.13 of the Loan
Agreement in full and complete satisfaction of the Obligations of the Loan
Parties under this Note and the Loan Agreement.
          Subject to the preceding paragraph, the Borrower agrees to pay all the
Lender’s costs of collection and enforcement (including reasonable attorneys’
fees and disbursements of Lender’s counsel) in respect of this Note when
incurred, including, without limitation, reasonable attorneys’ fees through
appellate proceedings.
          Notwithstanding the pledge of the Facility Collateral, but subject to
Section 4.13 and Section 10(h) of the Loan Agreement the Borrower hereby
acknowledges, admits and agrees that the Borrower’s obligations under this Note
are recourse obligations of the Borrower to which the Borrower pledges its full
faith and credit.

A-1



--------------------------------------------------------------------------------



 



          The Borrower, and any indorsers or guarantors hereof, (a) severally
waive diligence, presentment, protest and demand and also notice of protest,
demand, dishonor and nonpayment of this Note, (b) expressly agree that this
Note, or any payment hereunder, may be extended from time to time, and consent
to the acceptance of further Facility Collateral, the release of any Facility
Collateral for this Note, the release of any party primarily or secondarily
liable hereon, and (c) expressly agree that it will not be necessary for the
Lender, in order to enforce payment of this Note, to first institute or exhaust
the Lender’s remedies against the Borrower or any other party liable hereon or
against any Facility Collateral for this Note. No extension of time for the
payment of this Note, or any installment hereof, made by agreement by the Lender
with any person now or hereafter liable for the payment of this Note, shall
affect the liability under this Note of the Borrower, even if the Borrower is
not a party to such agreement; provided, however, that the Lender and the
Borrower, by written agreement between them, may affect the liability of the
Borrower.
          Any reference herein to the Lender shall be deemed to include and
apply to every subsequent holder of this Note. Reference is made to the Loan
Agreement for provisions concerning optional and mandatory prepayments, Facility
Collateral, acceleration and other material terms affecting this Note.
          Any enforcement action relating to this Note may be brought by motion
for summary judgment in lieu of a complaint pursuant to Section 3213 of the New
York Civil Practice Law and Rules. The Borrower hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Note or the Loan Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of any court of the State and county of New York, or in the United
States District Court for the Southern District of New York. The Borrower
consents that any such action or proceeding may be brought in such courts and,
to the extent permitted by law, waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same. The Borrower agrees that service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to its address set forth in the Loan Agreement or at
such other address of which the Lender shall have been notified. The Borrower
agrees that nothing in this Note shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
          Insofar as there may be no applicable Federal law, this Note shall be
construed in accordance with the laws of the State of New York, without regard
to any rule of conflicts of law (other than Section 5-1401 of the New York
General Obligations Law) that would result in the application of the substantive
law of any jurisdiction other than the State of New York. Nothing in this Note
shall require any unlawful action or inaction by the Borrower.

            GENERAL MOTORS CORPORATION

      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

THIS NOTE HAS BEEN ISSUED WITH AN ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE BORROWER AT
GENERAL MOTORS CORPORATION, 767 FIFTH AVENUE, NEW YORK, NEW YORK 10153,
ATTENTION: TREASURY.

A-3



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS
          This Note evidences the Advance made under the within-described Loan
Agreement to the Borrower, on the dates, in the principal amounts and bearing
interest at the rates set forth below, and subject to the payments and
prepayments of principal set forth below:
LOAN GRID

                  Date of                 Borrowing       Amount of   Unpaid    
and   Principal Amount of   Principal Paid   Principal   Notation Rate   Advance
  or Prepaid   Balance   Made By  
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
               

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
ACKNOWLEDGMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Loan and
Security Agreement, dated as of January 16, 2009 (as amended, supplemented or
modified from time to time, the “Loan Agreement”), among GENERAL MOTORS
CORPORATION, a Delaware corporation (the “Borrower”) and the United States
Department of the Treasury (the “Lender”) and a copy of the Equity Pledge
Agreement, dated as of January 16, 2009 (as amended, supplemented or modified
from time to time, the “Equity Pledge Agreement”), among the Borrower and the
other parties thereto as pledgors, (the “Pledgors”) and the Lender which such
Loan Agreement and/or Equity Pledge Agreement contains the pledge of Equity
Interests of the undersigned Pledged Entity. Capitalized terms used herein, but
not herein defined, shall have the meanings ascribed thereto in the Loan
Agreement or Equity Pledge Agreement, as applicable. The undersigned agrees for
the benefit of the Lender as follows:

  1.   The undersigned will be bound by the terms of the Loan Agreement and the
Equity Pledge Agreement and will comply with such terms insofar as such terms
are applicable to the undersigned.

            [PLEDGED ENTITY]
      By:           Name:             Title:             Address for Notices:
              Fax:
           

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF BORROWING
[insert date]
United States Department of the Treasury
[ADDRESS]
Attention:                                         
Ladies/Gentlemen:
          Reference is made to the Loan and Security Agreement, dated as of
January 16, 2009 (the “Loan Agreement”; capitalized terms used but not otherwise
defined herein shall have the meaning given them in the Loan Agreement), between
GENERAL MOTORS CORPORATION (the “Borrower”) and the United States Department of
the Treasury as Lender (the “Lender”).
          In accordance with Section 2.03(a) of the Loan Agreement, the
undersigned Borrower hereby requests that you, the Lender, make the Advance to
us on the Effective Date.
          The Borrower hereby certifies, as of the Funding Date, that:
          (a) no Default or Event of Default has occurred and is continuing on
the date hereof nor will occur after giving effect to the Advance as a result of
the Advance;
          (b) each of the representations and warranties made by the Borrower in
or pursuant to the Loan Documents is true and correct in all material respects
on and as of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
          (c) the Borrower is in compliance with all governmental licenses and
authorizations, except where the lack of such licenses and authorizations would
not be reasonably likely to have a Material Adverse Effect, and is qualified to
do business and is in good standing in all required jurisdictions, except where
the failure to so qualify would not be reasonably likely to have a Material
Adverse Effect; and
          (d) the Borrower has satisfied all conditions precedent in
Section 5.02 of the Loan Agreement and all other requirements of the Loan
Agreement.

            Very truly yours,
      By:           Name:           Title:      

C-1



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF CONFIDENTIALITY AGREEMENT
          In connection with your consideration of a possible or actual
acquisition of a participating interest (the “Transaction”) in a loan, note or
commitment of the United States Department of the Treasury (“Lender”) pursuant
to a Loan and Security Agreement between the Lender and GENERAL MOTORS
CORPORATION, a Delaware corporation (the “Borrower”), dated January 16, 2009,
you have requested the right to review certain non-public information regarding
the Loan Parties that is in the possession of the Lender. In consideration of,
and as a condition to, furnishing you with such information and any other
information (whether communicated in writing or communicated orally) delivered
to you by the Lender or its affiliates, directors, officers, employees,
advisors, agents or “controlling persons” (within the meaning of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) (such affiliates and other
persons being herein referred to collectively as the Lender “Representatives”),
in connection with the consideration of a Transaction (such information being
herein referred to as “Evaluation Material”), the Lender hereby requests your
agreement as follows:
          (a) The Evaluation Material will be used solely for the purpose of
evaluating a possible Transaction with Lender involving you or your affiliates,
and unless and until you have completed such Transaction pursuant to a
definitive agreement between you or any such affiliate and Lender, such
Evaluation Material will be kept strictly confidential by you and your
affiliates, directors, officers, employees, advisors, agents or controlling
persons (such affiliates and other persons being herein referred to collectively
as “your Representatives”), except that the Evaluation Material or portions
thereof may be disclosed to those of your Representatives who need to know such
information for the purpose of evaluating a possible Transaction with Lender (it
being understood that prior to such disclosure your Representatives will be
informed of the confidential nature of the Evaluation Material and shall agree
to be bound by this Confidentiality Agreement) or if disclosure is required
pursuant to the Freedom of Information Act. You agree to be responsible for any
breach of this Confidentiality Agreement by your Representatives.
          (b) The term “Evaluation Material” does not include any information
which (i) at the time of disclosure or thereafter is generally known by the
public (other than as a result of its disclosure by you or your Representatives)
or (ii) was or becomes available to you on a nonconfidential basis from a person
not otherwise bound by a confidential agreement with Lender or its
Representatives or is not otherwise prohibited from transmitting the information
to you. As used in this Confidentiality Agreement, the term “person” shall be
broadly interpreted to include, without limitation, any corporation, company,
joint venture, partnership or individual.
          (c) In the event that you receive a request to disclose all or any
part of the information contained in the Evaluation Material under the terms of
a valid and effective subpoena or order issued by a court of competent
jurisdiction or other regulatory body, you agree to (i) immediately notify the
Lender and the Borrower of the existence, terms and circumstances surrounding
such a request, (ii) consult with the Borrower on the advisability of taking
legally available steps to resist or narrow such request, and (iii) if
disclosure of such information is required, exercise your best efforts to obtain
an order or other reliable assurance that confidential treatment will be
accorded to such information.
          (d) Unless otherwise required by law in the opinion of your counsel,
neither you nor your Representative will, without our prior written consent,
disclose to any person the fact that the Evaluation Material has been made
available to you.

D-1



--------------------------------------------------------------------------------



 



          (e) You agree not to initiate or maintain contact (except for those
contacts made in the ordinary course of business) with any officer, director or
employee of any Loan Party regarding the business, operations, prospects or
finances of any Loan Party or the employment of such officer, director or
employee, except with the express written permission of the Borrower.
          (f) You understand and acknowledge that no Loan Party is making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by the Lender. Neither the Loan Parties, their affiliates or Representatives,
nor any of their respective officers, directors, employees, agents or
controlling persons (within the meaning of the 1934 Act) shall have any
liability to you or any other person (including, without limitation, any of your
Representatives) resulting from your use of the Evaluation Material.
          (g) You agree that neither Lender nor any Loan Party has granted you
any license, copyright, or similar right with respect to any of the Evaluation
Material or any other information provided to you by the Lender.
          (h) If you determine that you do not wish to proceed with the
Transaction, you will promptly deliver to the Lender all of the Evaluation
Material, including all copies and reproductions thereof in your possession or
in the possession of any of your Representatives.
          (i) Without prejudice to the rights and remedies otherwise available
to the Loan Parties, the Loan Parties shall be entitled to equitable relief by
way of injunction if you or any of your Representatives breach or threaten to
breach any of the provisions of this Confidentiality Agreement. You agree to
waive, and to cause your Representatives to waive, any requirement for the
securing or posting of any bond in connection with such remedy.
          The validity and interpretation of this Confidentiality Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to agreements made and to be fully performed
therein (excluding the conflicts of law rules) insofar as there is no applicable
Federal law. You submit to the jurisdiction of the United States District Court
for the District Of Columbia and the United States Court of Federal Claims for
the purpose of any suit, action, or other proceeding arising out of this
Confidentiality Agreement.
          The benefits of this Confidentiality Agreement shall inure to the
respective successors and assigns of the parties hereto, and the obligations and
liabilities assumed in this Confidentiality Agreement by the parties hereto
shall be binding upon the respective successors and assigns.
          If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.
          This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
the Borrower and you expressly so modifying or waiving such Agreement.

D-2



--------------------------------------------------------------------------------



 



          For the convenience of the parties, any number of counterparts of this
Confidentiality Agreement may be executed by the parties hereto. Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same Agreement.

D-3



--------------------------------------------------------------------------------



 



          Kindly execute and return one copy of this letter which will
constitute our Agreement with respect to the subject matter of this letter.

            UNITED STATES DEPARTMENT OF THE TREASURY
      By:                        

Confirmed and agreed to
this                      day of                                   , 200   .

By:                                                                          
Name
Title:]

D-4



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
          This Compliance Certificate (“Certificate”) is delivered pursuant to
Section 7.01 of the Loan and Security Agreement, dated as of January 16, 2009
(as amended, supplemented or modified from time to time, the “Loan Agreement”),
among GENERAL MOTORS CORPORATION, a Delaware corporation (the “Borrower”) and
the United States Department of the Treasury (the “Lender”). Capitalized terms
used herein, but not herein defined, shall have the meanings ascribed thereto in
the Loan Agreement.
          The undersigned, in its capacity as a Responsible Person and without
assuming personal liability, hereby certifies to the Lender as follows:

  1.   I am the duly elected, qualified and acting Responsible Person of the
Borrower.     2.   I have reviewed and am familiar with the contents of this
Certificate.     3.   I have reviewed the terms of the Loan Agreement and the
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Borrower during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). To my knowledge, such financial
statements have been prepared in accordance with generally accepted accounting
principles and present fairly, in all material respects, the financial position
of the Borrower and its Consolidated Subsidiaries covered thereby at the date
thereof and the results of its operations for the period covered thereby,
subject in the case of interim statements only to normal year-end audit
adjustments and the addition of footnotes. Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default.     4.   Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 7.03 of the Loan Agreement.1
    5.   Since the Closing Date:

  (a)   Neither the Borrower nor any Loan Party has changed its name or identity
or organizational structure;     (b)   Neither the Borrower nor any Loan Party
has changed its jurisdiction of organization or the location of its chief
executive office or its sole place of business;     (c)   Except, in each case,
(i) any of the foregoing that has been previously disclosed in writing to the
Lender and in respect of which the Borrower or a Loan Party, as applicable, has
delivered to the Lender all required Uniform Commercial Code financing
statements and other filings required to maintain the perfection and priority of
the Lender’s security interest in the Facility Collateral after giving effect to
such event, in each case as required by Section 7.09 of the Loan Agreement and
(ii) any of

 

1   This certification is only required with quarterly and annual financial
statements and at such time as financial covenants are agreed with the
President’s Designee

E-1



--------------------------------------------------------------------------------



 



      the foregoing described in Attachment 3 hereto in respect of which the
Borrower or a Loan Party, as applicable, are delivering to the Lender herewith
all required Uniform Commercial Code financing statements and other filings
required to maintain the perfection and priority of the Lender’s security
interest in the Facility Collateral after giving effect to such event, in each
case as required by Section 7.09 of the Loan Agreement.

  6.   Since the Effective Date, neither the Borrower nor any Loan Party, as
applicable, has created or acquired any Subsidiary.     7.   To the best of my
knowledge, during the last fiscal [month][quarter][year], the Borrower and the
Loan Parties have observed and performed all of its covenants and other
agreements, and satisfied every material condition, contained in the Loan
Documents to be observed, performed or satisfied by it.     8.   No Loan Party
has (a) incurred, assumed or permitted to exist any Indebtedness of such Loan
Party that is not Permitted Indebtedness, (b) made any Investment that is not a
Permitted Investment or (c) created, incurred or permitted to exist any Lien on
any of its Property that is not a Permitted Lien.

          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of the date set forth below.

            GENERAL MOTORS CORPORATION
      By:           Name:            Title:         

Dated:                               , 200    

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF EXEMPTION CERTIFICATE
          Reference is made to the Loan and Security Agreement, dated as of
January 16, 2009 (as amended, supplemented or modified from time to time, the
“Loan Agreement”), among GENERAL MOTORS CORPORATION, a Delaware corporation (the
“Borrower”) and the United States Department of the Treasury, as Lender (the
“Lender”). Capitalized terms used herein, but not herein defined, shall have the
meanings ascribed thereto in the Loan Agreement.
                                         (the “Non-U.S. Lender”) is providing
this certificate pursuant to Section 3.03(d) of the Loan Agreement. The Non-U.S.
Lender hereby represents and warrants that:

  1.   The Non-U.S. Lender is the sole record and beneficial owner of the Loans
or the obligations evidenced by Note(s) in respect of which it is providing this
certificate.     2.   The Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). In this regard, the Non-U.S. Lender further represents and warrants
that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and
(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

  3.   The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code.     4.   The Non-U.S.
Lender is not a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.

            [NAME OF NON-U.S. LENDER]
      By:           Name:             Title:          

Dated:                                         

F-1